Case 2:19-cv-00974-JS-GRB Document 14-14 Filed 07/05/19 Page 1 of 21 PageID #: 248




                                EXHIBIT N
Case 2:19-cv-00974-JS-GRB Document 14-14 Filed 07/05/19 Page 2 of 21 PageID #: 249



      \: . 210 20 15 R.(i.                           \./ I tl-l-0 201 <J Reg. Sent.                 Dcpositata oggi
      \./. h..J. I h 20 I {I R.(i.N R.                                                        -2)- D 5, -20(1/'
                                                                                                    II C . ~


                                                                                               . \,, iso ed estratto
                                                                                        contumaciale notili cato ii


                        I{ E P l 1 BB L l C .-\   l T ,\ L l ,\~A
                        l\l ~Oi\lE DEL POPOLO IT.\LlANO
                                                                                              Proposto appcl lo il

      L ·unno 20 19. ii giorno 15 Jc! mese di muggio. ii f"ribunale Ji
      Nocera lnferiore. sczione unicu pcnu le. in composizionc
      rnonocrnlica. in persona dclla J ott.:isa 1\nna ,\llegro. con
      l"intcrvento Jcl Pubblico [\[inistcro in persona Jd Jolt.
      Fr;:mcesco SpieLia c con rassistenza de! cancell iere dott. ssa                       l'omunicata al P.G. ii
      Sc1bri na ,\rnabi le ha pronunciato la seguente

                                                                                           Passata in giudicato ii
                                     SENTENZ\


   ncl procedimento penale a carico di:
   I) '\!apo iet:.i.no (.iiuscppe. nato ii I0.06.1968 a San Valentino
    rorio cu clcttin 1.111cnte domiciliato ex an . I h I c. p.p prcsso la            F~tratto csecuti\ o
   ,cJc de lla societa ··Solani a s.r. 1.·· in Samo alla ,·ia Pro\·incia le. n.
  ~6. Libero. prcsente. uifcso Ji !Iducia uugli a\'\'.ti Sil\crio Sica c P. :\ I. - - - -- - --
  <.iiovanni .\nnunziata:                                                       ()uestura - - - - - - -
  2) Napoletano Eugenio. mto ii 27.02.1 933 a San Valentino
   fo rio cu cletti\arnente Jomic iliato ex ati. 161 c.p.p. prcsso la Rcperto _ _ _ __ __
  scdc dclla cnoperati\·a ··solania c; .c.r.1.·· in Sarno alla \ ia
  Prn\·inciale. 11. -l-0. Libero. asscnte. J ife"u Ji liduc ia dagli avv.ti
  ~i l\l:rio Sica c (iio\'anni ..\.nnunziata:                                         ReJatta 'icheJa iI
  ] ) Cirella , \media. nata ii 20.08. 1968 a Napo li eu eletti\amente
  unrnici liata ex :Jrt. 161 c.p.p. in S:mta i\laria a Vico alla \·ia
    \ stolella. n. 52 . Libera. prcsentc. uifcsa di liuuci a uagli a\ \'.li         Rcdatta nota spese i I
  .\ngelo rrorn hctta c Carl o De Starnb.

                                                                                      l .. P. '\J
  Co nclusioni dcllc parti: come du\ erhalc J "udie111.a.




  \     ti k"   ill I
-·-        Case 2:19-cv-00974-JS-GRB Document 14-14 Filed 07/05/19 Page 3 of 21 PageID #: 250
                                                                                                                         • ' ' '           1 ' J •i I          l




            N/iPO LET,1 .NO Eugc nio-NA POLE T '..1.'/0 ";j:. ,r'! 1[1t::-L1 F..ELL
                                                                                    !Am:1li :1

           .\) J e1 reato p . e p . uI ag 11• ant. oJ.-                                               l1 f • 1 1"f           1,.
                                                                                                                J. u--u:..· .".:•  (' ~ -    "' 7
                                                                                                                                                    quarer- cp - (_-J:ro1
                                                                                                                                                      f                   ,• 1 wmmem • 'I..
                                                                                                                                            :) t                                             tu~ 11c/ sc::roe Jd
                                                                                                                                                                                                          1
                                                                                                                                                                                                           ·:
            ·;.· Ji•:ocloro ILIJI m.11--::_a110 civp") , perche in u r.~o,; ) · i . - ro ndle rispe ttlve
                                                                                                                                                                             suindic:ite qualici e con le
           ..:onJot te inclic::tte :mche ::ti c:1.pi che seguor.::) -c i1, ;·· t•rubre 1! ; ,fapole
             T o          , .. ,..,,.."'".....,. _,.,, ,-Jr1II. , .,.1;,1 ~ ,..,, .... _...,...,..J •• .J.~-·.,,..,.; (.., .
                                                                                                                                                                      t:1no Eugen jo, nella ualic::i. di
            L..lo..Ll.oC    .~a...~LV.J. '-   U\....LJ"--'       U .ALL'-1   JJ!V UUL,J..J.l.., L,.
                                                                                                                              . ~r        · JUll.
                                                                                                                                             .:: .. J. JJ /J ·~Ldl.1 ~ . 1
                                                                                                                                                           f       -:-          ,r __ _, f ~ -.
                                                                                                                                                                              -~- - • -
                                                                                                                                                                                                      9
                                                                                                                                                                                                    r ·
                                                                                                      \ .,1,,,J IJ.t-'\;..    ,L.,I,       Id                        - . u     1 vupu1c t .ii1Q viusep        pe
           , 1uaie LR Jell:1 "So!an ia srl, a:;:'enda co, e._.•:._~-~-_J_:_ ·..:_1-:::.=: ·_. ii ommerc
                                                                                                                                                                     ia!i,-:;ari ii _f'rodollo apparenremente
            '.:iro pronnire d,1/{1p,ima, ncU'ese rcizio di 11:-,: .,t ..:'. ii:i ,_: :r.,1.e.:
                                                                                                                                                       '..1lc, poneva no in essere am idonei direct.i
           1n modo non eqwvo co                                           1 mcttcre in cir, C".1z1Dn e, _,;-:,_r.,., ·::!:.liizz ne e conscgn:i.re '.l.gli acquire
                                                                                                                                                                                                           nci e
           ..:onsum atori sul cerricor io n:i.zionale ed oltre · :,_ l?;:c -~- ,1_, .J ::- 'u,· ~m:ue
                                                                                                                                                                   diverse per ori~ine proveru enz:i. e
           ,,iuaiid rispetto 1 y_uanto ciich.iarato e p2· ~:.:...., : '- v ·:-.~ " .:.i:i.re
                                                                                                                                                                migiiai:1 Ji bar:i.troli cli pom odoro
            r:Jls:i.me nce sp:i.ccia to come "pomodoro S,7 '. . : . , ~1:. ...'·,_J ··. nportan
                                                                                                                                                                  re mJ.ic:i.zioni e denorni naz1on i
           comr:i.ff::m e. 111 re:1lti n·o n :i.vente t:i.le on~i1'.: -:,•:·ne:; 1i nc;:ietto del                                      0
                                                                                                                                           .,                    ciiscipli narc di pro<luzior:e don ;

            nelb specie al fine di far risult:1re t:itci,·, , ··,·~~, :e · • J"f'n;nbnci <leUe
                                                                                               nrocc<l un: <ld J.iscipli n:ire e Li
           provenienZ:J. cld pomocl oro s:i.n m:i.rzano:

           -\'C!U\'1 co mpuato O f:1tto comp1b re J al S .:/'•i {;(i'/0 !. : ..,17/J c !Yr (fJO!dt1110
                                                                                                          Gi.'m_v,tJe, con la falsa firrn:1 per
           ...:sceso  Jcg;li apparen ti colr.iv::i tori-prn d•~ tT ::i =J.~ :-, .i:.i .'\ ::.1.alin2.L rndisio Pasqual
                                                                                                                         e, R::iione angelo,
           f~urr:i.do I\<lebiJ e, <le Filipo michele , Fen·.~1tc ..1 0 :, ..: uco. LnEenit o
                                                                                                       Concet ra, Lenza antonio , Od.iern:i.
           . \nto ruo e S i.ric:i. Giusep pina,   ti modulo - Jom:.,1.:i·. c.1 ~des:o ne ::ii sistema di comrol lo clel prodott o a
           , lcnomi nazione procctc:i. pomo<l oro ~a11 1;_1.a:.:2111:., JcU':i.gro s:irnese
                                                                                                                nocenn o- ~cz .1g-ricolt0Li.
            ;uccess1v11nent e trasmes so all'Isme cert cii 1'·, ;,."J,JU :



             _:,, ..... 1111~·0!.1re tm//andosi di :



                                                                                                                                                !'~       ,:i _'J om-e,                 ,·011     .·r:d;eru a 1 h1rc1;zo CE1.VTO
                                                                                                                                                                                                                             1


                    FOJIO DORO SA.1.V .1u 1..RZ·L.'·./O D , .                                                   1 . ·1       c :,·.;, .~_-l iCv7:..'S E-1VOCE.R.J.,_VO;
             :.r 1·emm110 prodorli dJ/!J Loopemliva So!'.11:::1 .• .~.-1 , -:•,,~ 1 ... : 1,-~~~ ·f: iu. esporta
                                                                                                                              zione dal p orto di Napoli
           .,.!.,J co,i'e~ata So!.111ia srl-ill/.1-:i,-:z[i11Fenle--.: : .,...~:;-,7:;:~-;;- - --·:1 ··r,_·7pJ[ l-OUD
                                                                                                                                uITTR lBUTO RS /;er .~,
            .'.-'s:1ivw:_io11e at' conr:11110 s11't'd merca:o , ,0111,m•, '-'. cr...,:odo.': j,.:i1:z .. :~•r,s: per onj,ine.
                                                                                                                              qumitJ e provemen '.:'_a da t_ll!a,1rJ
           · :is.:znenre ina'icato rurte erichette - 1~Dortami, :11 ,~. ,, .'~ ..;ecr,:: r 1·1 •1 ,,,':•::o, concretam
      .,
                                                                                                           I         •
                                                                                                                             ente .;tto ad infannare ,;1 buon:1
                                                                                                                                                          1
                                                                                                                                                                                                                                 -


           ···.:': .ier1i   .:1ccmim11i ,           :~1_::1!s,1 i1:ai·.-,1::-jo11e rir:i re:·:~1               1
                                                                                                                .:   z'1::_re.:' ·,1:1: •· romo:ioro San ,\L,r.,:mo do_:/' e ';t.1modoro
                          .---_;~-=.: -·                                                                                                                                                                                                                       St.111
           ', Lr::ano
                  .   DOP.                    .
                                           0 1;1.1ni,        "


       , ..'.. ·::.'.·1iss:'01:e ch! r) I.0 , . I 9:JtS r!.•e /;tte.1,1 1!_to1.1.-oao1:                        1 .. 1     \L:r:'!.':O .ie/.' j 5ro S ..m:ese-i\'ocer:.':O,




                                                                                                                                             ••::,:11·:i-           i   ;11 ffl!°l't:t:c1       ••fr.'.:11L1 "'t'.'IJ.:om                r 111 n 1r:111:'J
            .. ·: ·ri? , :n11?!r1     no tn,r: 1 .: ,r.~·                                                                                                               l ••,C ,.,cl.                                 ,,. / t ~JI·
                                                                                                                                                                               ;

                                                                                                                                                                                                                                                               Di
                                                                                                                                                                                 .' , ., ,. , , ; ~
                                                                                                                                                                                        '" ..1..,1 .. 1d.,.,;_,   ,,./
                                                                                                                                                                                                           _. . 1....                    r
                                                                                                                                                                                                                              , .. .,Jdf,Ol '"'"'',._.,  ,.,
                                                                                                                                                                                                                                             r,i ,;~ .0/,..,
                                                                                                                                                                                            1
               1
           .11.lJ




                                               ,.     I"   ••
 Case 2:19-cv-00974-JS-GRB Document 14-14 Filed 07/05/19 Page 4 of 21 PageID #: 251




 i-'.:r,01'. :11m1/v (CL) Ii. I -'u 3/ % .c!<';'J,. C;1111m"i1io11e tie! I) I .07. I 996 J,,, .'11l,•.,1 d f'u1110.ioro   .S 1/1   ,\   f. 11w ll!v   J•,1 '.ir,ro
 I.rmese-,\ o,ni110,

- t.l. f:uto co mmettendo co n t.l.. conco rso di Cirella Amalia frpett1fre dell'urr,111ismo oi Ct!rlitic,1'::ione fsmemt
mc1ricat1 dei conrrolli sul. ri_spetto d el disciplinare di produzione b quale, Jlt tJ/~~,1-:;jone de:/ i'-.J,~Dol<tano
 r 7i11seppe
          e 1\Jt1polet.11zo _ Eugenio- entrnmbi <lominus del dise~o criminoso- falsamente attesrava- con le
con<locte di falso meglio <lesc.ritte a.i capi che seguono - l'es1stenza di fo ndi coltivati come pomocloro
, rn m:uz:rno secondo le regale Jel <lisciplinare di procluzione , falsameme fatto risult:ire come mareria
 l' nma Jd proclotto fin.ito commcrcializzato quale pomocloro san marzano <lop          (proclotto Jalia
 (:ooperativa Sobnia scarl e commercializzato dalla collegata Socicti Solania srl ) :anch 'elia di fatto
 cnncorrendo . in esecuzione del medesimo clisegno crnrunoso , ,1 p0rre in essere arti idonei e Jiretti
 m moclo no n eqwvoco a consegnare all':1cquirente/ con sumacon           prodo iti diversi per origi.ne,
 ,1ualiti e provenienza da quella indicaca in etichecra, ed in vio lazione Jell~ norme che tutelano i
 1,rodom DOP con d1nno al co n sumawre indotto ad acquistare per qualid. e prezzo un prodorro
 J..tverso da quello in<lic:ito come DOP ,



 . /,-,~rr.1to in i'.Jt1Doli ed a~ro 11ocen·no samese 11ei noumbre ~O 10




 NAPOLETANO Eugenio - NAPOLETANO Giu se ppe - CIRELLA Amalia

B) de l reato p. e p. <lagli ant. 81- 110- 112-56- 515- 517 quate r cp ( tentata frode commerciale
m.:l sc::ltore Jel pun10Juro s .in nwrzano dop) , perche in conco rs o tra loro nelle rispective quahd
c con le condotte indicate :inche ai c:ipi che precedono e, in specie ii 1Vapoletano Eu[{enio, nella
lJU:ilit:i di LR c g-esrore della ditta produttn'ce Cooperativa Solania scad - ii 1V:ipoletano
Giuseppe quale LR deJJa "Solania srl , azjenda colfegata che si incan'caz•a di commerriatiz~are ii prodotto
 ,pp,1rentemente jatto prol'enire da!/a pnma, nell'esercizio di una attiviti co mmerciale, ponevano in essere :itti
1donei diretti in modo non equiv.oco a mettere in circolazione, commercializzare e consegnare agli
· 1equiremi e con sumatori- un-prodocto- diverso-per_origine.__prox enienz:1-e-qualit:Lrispetto a . quanta
· Jichi:uato e pattuito , ovvero svariate migliaia di b:irauoli di pomodoro falsamente spacciato come
  ·'pom odoro san marz:ino clop·•, .ciportante indicazioni e <lenominazioni comraffatte , in realri no n
   n-ence t:ile o.cigine connessa al rispetto d e! disciplinare di procluzione clop ;



 :n p:u-t:1cobre trattandosi di:
        I J 1.225.356 conrczion.i di pom o d o.ci pelati scoccari presso tre depositi della Solania sd siri nel
       Com une di San v:'1ientino Toda , prodotti. e venduti Ja Cooperat:Jva Solania :ilia colleg;ata
       .;:olania srl co me ' 'pomodoro san ~[arzano Jop"                                  e descinato alla successiva fr:mdolent:1
       -:o mmercializzazione a terzi , ~econdo b consolidata                               prassi aziendale illeisale .                    medi:mre la
       preordinara ::ipp osizioi1e di erichette frauJo lente riponanti b                                 falsa indicazione <lei Se(suenci
       ·n,rredienci: '· pom 0<Joro .~an ::\farzano <lo p '' o ''pomodoro San .\farz:ino DOP or~aruc ·' ;
       '.' roJmro comunque diYerso e da quanta comunque f..1ba m ence g;ii riporc:i.to ne1 documcn u
        ufcrenu lt rfmr:1cci2bilid e rr:iccnbiliti del pro<locti ( f3uo ni di conse'.r!1'.l actesrann Il conferuncnto
        'i in.1rcri1 rrim..1 ii.ii r1roducron :1.rmcoli ,tlh ( H,ncr:im-::i. ,' r 1l:11111 rrasr-ormamce rmornnn Li
          ;
              1
                  r~«.t   ·r.1 1 :cinicnt.1   me11:1o nc     r<>mnJor·J :-::111 ~d.1rz:1nu " - t•_:enda c.i rrnJuz1or.e c cl~..:J.1 J.i
                                  ,,   !'.L!LLl     ·,r,~   ,,          , r ·r.t1:•.1      , l 1ni,1
 Case 2:19-cv-00974-JS-GRB Document 14-14 Filed 07/05/19 Page 5 of 21 PageID #: 252

           l'ing rcss o(co nfcr imemo  w pomoc..: rn '- ,n                                         a:i:l( ")- J o cum cnti/ fatcu re
           Cuq per:1tiv:1 Sob ni:1 alh Sob nia srl n; · '.,rt:1n                                                                     Ji ,-end ira Ja, .. ·
                                                                 i ,                             ,,rncnce b tlicirur:1 Pom odor o Snn i.\iar zano
                                                                                                                                                  dop ) ;


        .! ) nr. 223.000 ban ttoli Ji pom odor i ;::,c
   ,. L!Cces si,::1 :.nen te <laU:1 Sob nia sd che                                                    .
                                                                · ,;u ., J •i :-:..!u.:Ll Jalh Cooo erati v:1
                                                                                                       '
                                                   li c.- .' t··. 1. f - L : ~ · ,.,._c.:;siv:1 fr:rndole nta
                                                                                                                 Sol::u,ja ed 2cqu ist:10
    rcrz_i prcs so il <le pos iro di Noc era Infe                                                             com merc ializ z:tzi one 1
                                                      ric~ <.ieU:ul! tt~_q>.u.S.iti,1 k.r.idiD.na i'i rl i
    pom odor i-pe bti- che v eniv ano cont rasse                                                                  N o.~ra.Sup@r ia r- - - -
                                                      gc ·-:=. r:•)r: :l ~,)~•: - tfanu mr:rico di tracc
    rdat ivo _alb. ~oop er~J i,~a Sobni:1 sc:u l (                                                              iabil ita del prod occo
                                                     SL' 1:r:a , '.,_ ;!; ic 1l_;, non ·risu lt1va no effet
    pres so b med esim a ·azie nda non risul                                                                      tivam enre pr odo tti
                                                     tar.,>., b c._,:~:i+., r .::. :1te mate ria prim a
   i.mpianti ; cratt ando si di prod otto Jest                                                                 in  emraca. pres so gl!
                                                     u::t' ~ 2lh SL .. r;essiv:1 frau dole nta com merc
   seco ~do la co nsol idata ['.>tassi azie ndal                                                                ializ zazi one a ccrzi .
                                                      e !:l g;;. :e , 1,1ediame b preo rclin ata appo
   Cnu dole nre ripo rran a· b - falsa indic azio                                                                sizio ne di etich ette
                                                     n•~ , lei segu ~::ti ingre<lienti: " pom odor o
   ··pom odo ro San l\far zano DOP o rgan ic                                                                   San I\far zano clop " o ·
                                                     ";

    -u Catto co mme tten do con il conco rso        J: C.:.n . .lh 'JTJah·:1 ispertrice ddl'rm :mismo di cemfica-;io ne
  in caric ata dei conc rolli sul rispe rto del disci                                                                        lsnecert
                                                      ;Ji",,:ire c.i :~roc:uzic--ne b qual e, su istig :izio
  Gius eppe e )hpo let1 no Eug enio - er:tn                                                                   ne del N:ip oleta no
                                                     :1.t i -20:1 .1 ~1s del diseg-no crim inos o-
  con le cond otre di falso meg lio descrittc.                                                            fals::imen te atres ra,-a-
                                                        :·i r~ r_11 " , ..: S"g~ 0r.o - l'esis tenz a di fond
  po mod oro san mar zano seco ndo le rego                                                                       i colti vati com e
                                                     :._ dcl di~·. :pun are di prod uzio ne , falsa
  co me mate ria prim a Jel prod otto finit                                                               men te fatto ri.sult1re
                                                      e ,:r-mr1<:;:cializzato qu2l e pom odor o san
    prod octo d:illa. Coo pera civa Sobuia scarl                                                                   marz ano clop
                                                          t L< ·rn :e:-c1alizz:1tc, dalla    colle
  ;:1nc h'ella di fotto conc orre ndo , in esec uz;,::                                             gata  Soci era Sola nia srl )
                                                        ;,,'! d'!l ., .· 'es:m.0 dise gno cri.minos o, a
  iJon ei e diretti. in mod o non equi voco a                                                                p orre in esse re acti
                                                    cc.:1~er:.1arr: ~ r ,!c-:u :rent e/ cons uma tori
  pt.:r origiri<:';-qualir.1 e prov enie nza da qutJ:                                                            prodo tti di\·c rsi
                                                       '.. !.!IC ic:i. .. :.n ecich etrn, ed in
  turelano i prodocti. DO P con dann o al                                                        viola zion e  delle  non ne che
                                                    c,: risur 7an '-.' ;:1dotto ad acqu istar e per
  prod otto dive rse da 9ueUo indicaco com                                                                qual ita e prez zo un
                                                  e r ·' ·,p ,


   _·-J.::errato in Smr Vt.1/entino Torio e i'Jocera S:rr.- :;-,
                                                                 ·               1. ,J ::.':   '• •,1 Jr.! .:.'t / 0



  CIR ELL A Am alia - N APO I:E- TAN O -Gi1
                                            7.,cppe - r,-:.< tPOL-i=;:JAN'Q E u geni o

    C) d el reato p. e p. dag li a rtt.1 10-81 c pv
                                                                                - l. ~J-G I .,.. . 2 (' .p p::: :1':e::e h Cire
  di ispe rrore agro nom o inca ricat a dall' organ                                                                                     lla A.1n alia , u1 y_u2lira
                                                                            iJl'1' :c>rl{/ic~:crt I.L\1ECE RT di s,·ol gere :miv
  cernfi.caz ione dei terreni colti vati a "pom                                                                                                   iri isper tiva c di
                                                                         ot: '...·~~' ~an :'-Lrz ano DOP " dell' agro sarn
  Ji sopr alluo go in cam po effet tuato nelle dai e                                                                                       ese   noce    ri.no . in sede
                                                                                      2L'.21,e 22 luglio 2010 pres so i terre ni siti nei
  32rn o, San J\Iar zano sul Sarn o e san Valu                                                                                                               com uni di
                                                                              t:.no f o , ~ , con piu acti e:5ecurivi del
  cnm i.nos o ed al fine Ji cons enci re la. cons                                                                                             rned   esim     o d.isegno
                                                                        uIT' z101' e d -:: !l c frod i com rner ciali di cui
 , .ictestato falsa men te, con appo sito cont                                                                                            ai c1pi   che prec ecio no
                                                                            e~~u: ic ,e · •le di cont rollo Agri colto ri DO
 ~.farzano dell'Agr o n ocer.i.no sam ese , di                                                                                                  P Pom .odo ro san
                                                                         avet nt •S!L ':.-.nente -rerif icato la conf onni
Jelle vatie ra colti vate nonche delle tecn.                                                                                                 ta delle supe rfici e
                                                                      ic:1 .~ )J - .:-.A.: n . ~..:r:i~tJ. .::!al <lisciplinare di
!J presenz:1 in c2m po · di prod otto dcl tip0                                                                                          prod   uzio ne ' C quin di
                                                                               _uori;..., -/pr, r 11 , •;:1r:-p 1w dop ; ii fa!to commetten
.,Jft!r:ni1w::;jone dei suindicati- T-.J4;0/e/,1110                                                                                               do su zsr:ga:::/one e
                                                                 Gi!!Sep;::. e '.\1 1!;J:, : ... ,c £:,!/ '1io, inter essati. :1
11 p:od uz1o ne su fond i :rgricoli di pom                                                                                              far  risul rare fals ame nre
                                                                       odv 7P• s:n u,:u zano DOP desa nam alh
0 c:irl
           oer b s ucce ssiva com mcrc i:iliz zazi onc -'                                                                                  Coop er1t1 va Sohn ia
                                                                                 . t i:' cle , ::.la Soh 'lia sd - risul tand o encr2
c!d ~;eo rdin ~to ·pi.m o fr:rn dole nto mand.1r.                                                                                                   mb1 dorr unus
                                                                             o. ,-l .:li •nt~l " dise guo crin1.:.nos o f10:1lizzat
(rud.i crHnrnerci.1li Ji cui ::ii capi che                                                                                                     o a cons uma re le
                                                                    p rece~.c.rio              . ~r~.J ::;J nrge tto 57::iri::i.ci qwn t::i.li cli pom
 !..::r: n:1.to ::ilia e'ipOrt'.lZllJCTC in Ita!i:i cd :iil'e                                                                                                      cJ oro
                                                                           ,L:l:G . ,on ~(11~0 f:1!s:1mente per. , !)Om od o rn
 ; ,., · •. 1n rc::ilr:1 riroJ ocro <;0 [0                                                                                                            '::J.!l :r.:irz :rno
                                                      c-o rmal mcn rc ·con " o 1 :::.p1t nlato / d iscip
                                                                                                                        lin::irc w c 1.11 :1l f'.<1, •:"1~1:; 1 '
           • ' ,     :  1 ,   .., .._. . - :'.J ·°' .' , ,1 1.1/-. :'' ' 1i     · - ,~ t· ,rc!~ ·I ;,:.rnrdr,rr i ', n
                                                                                                                              ·.r,t r::rn n ,!t.:11'.1·--·1 · ..--
             Case 2:19-cv-00974-JS-GRB Document 14-14 Filed 07/05/19 Page 6 of 21 PageID #: 253

  . ' , , •C.:Ulll< 1 , m.l          Ill lc:.ilu   (11) (1   :1n llll! .l! U tt, ) I .Le ]'[<l\'l 'l11l' :l :' .l l!   L!U.,L.l, \:
      c in p:1ru·co!:u:c:


      -c·:',r,.'.1•· l :.': ,1..·.:, 1sNrln ,·c lsr;.:,irt, rcd.trrc \·a un t°Jlso ,-crb::1.le d.t
                                                                                                   conrr o llo Jl!rico lto n Jur dJu 22.1,- .::'.'l It J
      , J tJnto     1sug1 r:1 tbi :--. apolc rano E u~eni o e v !U!:>ep pc . :1crc5r
                                                                                     .1nJ o, conu:i.nam em c al \·cni. tU n~ e
      posic inme nce Ycnri c::1.co lJ .con fomur::i <lclle supcr                                                             1   1
                                                                         tict e <lcill! n rner:a colrin tc no n che J elle rcc ruo
      culrur:i.le <lescm ti d.1I discip linare ,Ji pro<luzio ne
                                                                          e l11und i l.t effett iv:i colun z1o ne u1 c:imr o .
      rn mo<lo ro ~:1 11 m:irz:1110 dell:i partic ell.1.J i propr ie ri                                                            1
                                                                        Ji 13::iri Anna r t1 12 p:irt I% dd Com u ne J..t ~arno
      cl:i .p:irce µell::t coltiv atrice Casc ella N atalin:.1 :

      - Lin{ 1 ,· lw 1.:.1 ,1sp e rmce lsmec ert, rcdi~c,·a un
                                                               f.:i.lso verb,1le di controlio contro llo :.wnco lton 1.k•n
  .J:iu 21.U7 .20 lO.                                                                                                            m
                           ta nro is□gat:i d:ii N:ipo ler:ino Euge nio e Giuse ppe,
                                      J.
                                                                                               attcsr ando . conu ::iri::i.menre .1 I
   \·ero, ui :i.,·ere positi vame nrc Yeniic:ito l1 con fo
                                                                    rmid delle supcr tic1 e dclle ,-aricr :i colnn re n oncl1
   J dlc tccnic:i co lru.r:ile <lescritt.:J. dal discip lin:ire di p roduz                                                         c
                                                                           1one e q wnai b cffem·.-:i co]civ a;::1one m c:imn , ,
   .1 po m odoro s:in marz: ino d:i pane di Rain one AJJ!?
                                                                        elo Jelle t.'<m;,d:~ 89/J ~ 8 9 / J:I                         ·?:}       .!.: C Jr,.,-111,: ,i:. ;,;,:
      f   ·.:. ~' llf,110 f OT7'J


    - c:/c:,'.'. z _·l,•1::i.':,1. isperu ice 1smec ert, redig ey:1 un falso
                                                                              \·er bale di conuollo co nuo llo ngnco lton clop m
  J .u.1 20.07 .2010 , :1 c.nnro iscigara dai N.ipo letano E
                                                                          ug;enio e l1iuse ppe, .1ttesr ando . comr:mam eme
  ,-cro , Ji .1vere pos1t ivame nte ve rinc:i to h co nfomu                                                                         al
                                                                           .t.1 d elle su~er tici e d elle variec i coltin te n onchc
  clclle recnic a colrur :ile descr im. d:il discip linnre d.i produ
                                                                               zione e qUU1di b. ciier tin coltivazio ne 111 cam oo
  .l po rnodo ro san marz: i.no

  J.1 o::m e di Corr ado Adel aide delle _b:.irtm fe 39+ e _,3 - ·7
                                                                                 :;- ,id C..omune ..h S ..imn .
  - L:·n•:'.: 1.·I":.:.':.:. :.rt d !ri:.1 !s1•:~.. ,r:, rclfo; cva uu fabu v c rb:ile
                                                                                       di contro ilo conrr ollo agncolto ri clo p in <l:it:i.
   l ') .07.20 10. a tanto iscigatn <lai Napo letan o Euge nio
                                                                                  e Giuse ppe , attest ando, contr ariam ente :11 ,·ero.
  ,Ji ::ivere posit ivame nte ven6c :iro la confo rrniti
                                                                            d eile snner fici e dcllc Y:iricr:i cnlci\·ace noncht'! Jcllc
    ccnic a colmr:i.le Jescm ra d:il discip linare di produ
                                                                              zione c qu.indi la. effert iva coltiv az1on e 1n c:imp o
                                                                                                                                                   .1
  70mo d oro s:in m1rz ano Ja parte ch De Filippo 1\lich
                                                                                   ele dclla .f'.1r!:;e,.'..z 5:! -. ·.1 ::; .:.: Comm:e ,1i j,m:1

 - ( i.rcll:i .-\.mali:i. 1spett rice lsrnec err, re <lig eva un falso
                                                                                ,erb:i le di controllo controllo ::imco ltori clop 111
 J :itJ 19.07 .2010. :1 tanro 1sti~:1ca. d:ii Napo letan o
                                                                          Euge nio e Giuse ppe, attesr ando, co ntran :imen re
 ·.-ero, di a'l:ere po siuv:u nence vcnii. cato la conr-o rrnira                                                                       :1l
                                                                                   delle super fici e delle vanet a cQlm::are no nch e
 Jelle te.coica colrur ale descr ittrda t-cilsc 1plina re d..i produ
                                                                                 z1one c qwnc li h cffetti v:i coltiv azion e in camp o
 1 pomo doro snn m:irz:1110 da pane
                                                      di Ferrante D omen ico Jella ulteriore t.1rtice.l..1 r2 11.
  .i S.w [, :,.:em illo f or ·o. 01tre ci'e dci tiil:,ii tl :! n. J!J ! 385                                             -+l ,!.! Lu"::m
                                                                            f__:fettil-mYJe!lfe coltir..1ri :



1 _i.rell.1 . \ m:ifu . 1spe rtnce lsmcc
                                         en, reciige,·a un falso verb:i le di contro llo contro llo
                                                                                                        agnco lron d oo in
/ u :i 19.07.2011). a ranco 1;,tie:a u c.b i ~ap olcran o Eue;e
                                                                     nio e G iusep pe , arresc ando. comr anam ente :ii
·. ero. Ji a,erc positi ,·amcnce nrific aro la co nfom
                                                                  uta delle super fici e delle , arie ta cola\"ate nonche
,:clle tecrnc:i. colru olc J escnr u <l.11 c.iiscip lin:ire di produ
                                                                     z1o ne e gwnd i la e rrer□v J. colm.-.1z1on e 111 camp n
 1 pom o do ro san ~arz ano <la
                                       parrec:li In~en ito Conc etta dclle p =i1iccl/c ,l . ::s _t-1rt 1:.
, SJ .id ·0;·1::me ai j .in:o:
                                                                                                           J c I 3-11 ., -1 :: - •:.



  1   ~irc.:ll.1 . \ m .1lu, i~pc rtricc I~mccc rt. rcdil!c,·a un r·a lso
                                                                              \·erba lc d..1 comr ollr> conuo ilo :ll'T!Co !con J >!1 •a
   ' HJ. .::n 1i- .2011 1, J t:1nto i-nrra u c.bi >:.1no letano I:. u ..:;e ruo
                                                                                     c l 1iu, eprc . .1ttc~ra ndc1. conrn m.m cnre JI
 , ~ r, ,. J1 a\·ere no51t1•,:1mc mc \-Cnr1 caro b confo rrru1.1
                                                                               . J elle 11n ertic1 1.: dclle ,·:in er:i cn lm·Jte nn nchc
, !~ ill.'. rccruc.i c ~l ~.1 r:1ie Jcscnt.::i d.11 JisC1p lir1Jrc J i p roJu7
                                                                                 1n nc c 9·• undi IJ Lffrm ·;a cnlu-:::in nne 1n r .1m:,r.
 1 r;'1mn u Jrr> J ll m1r:;:,1 nn ,:.1 rJrre J 1 Lenz .t ~\nmni
                                                                              c> dc.:,le ~.,,-;; L', c ,. . _'} · 1r:. •:. _';:,'r''i • / r •·:: r• .'
   :1·: , ·. ./ ,. :r. 1 11_' , •• ,o .,::,"•,-:: \ :•: I · , 1·"1:1 J'
                                                                        •: 1:


          r I1      ...             " ' . .. • l ..                              I   ,   l :.   i   I   I   ' .   ,
                                                                                                                                      , -1 '"1
                                                                                                                                                      I '
                                                                           •   . . . . .,   •                       ~        L       •-~ d -•           :.,- ·" h' ..... ,Jn.... J"--~'l'"""
                                                                                                 ...    ..... 4'.       ••
                                                                                                                          r1.11ne ntt.                                                         ,   ~LtlL:)l, lltL1u ,           Lonu.1                                1
            ·:cro,
             Ji :1\·crc ro~iu· v:uncn tc \'critic .it.. I.: L. 11 f, ! ~- ir.~
     Case 2:19-cv-00974-JS-GRB            Document          14-14         Filed   07/05/19
                                                                               Jdlt: ,upert ici Page
                                                                                                   e Jelle7\·ariec.
                                                                                                            of 211 PageID
                                                                                                                    col tin re #: 254::
                                                                                                                               nnncnC
       Jdk rccnica colrur:1le descritr:1 Lb! wsc! p ;i:;.:, cF · ,d•1z10nc c qwnc..l
                                                                                             i l:.t cffcmv:1 coltin.zione in omp o
             t n•nnc ,doro s:1n 1n~rz~ nn Ja p:irrc rl.i \ ' · •..: :-n !. • _·. •~
                                                                                   onio \.!elie .::.u1,,·L 11C .... I _,>i"rl.                                                           1
                                                                                                                                                                                                                          SS.: S!) Jc...
 ~          \'.~n [ · 1.'i' 11liNo Ton·o; c: i_/ ~;) 11_1 .tfJI) 11 :!500 .. ··,
                                                                                                                                                                                                                11.                               ,·o11,,.111c    of
                                                                                     .. ~:,· ;


                     l:ircib .:\m:ili:i, ispcm ice [~mcc crt'. r~ ,...'i:~ :;:., .Ji
                                                                          · ~- ,, 1,· : ~1 ,;.~ tii contro Uo contro llo agrico
                                                                                                                                      ltori <lop m
---, l:1E12t .Uuh 1), .l [.into 1sug2c:1 ih1 ~ -' : ~ :-.-;-,-Z
                                                                            -,.. -~-:,;-:7:~ ,. l.;iusc ppe, Jttesr: mdo, contra nam enre :ii
      •:ero, Ji ::ive rc positi vamen te venfic :ito -: .. ..:r-r1tc-:-·· .:.1
                                                                                         dde ~uperf ici c Jelle v:11-ict:i. colciv ne nonch e
       le.lie tecnic 1 coltur:ile <lcscritt:i J:il Jiscii.:; ~1..1 "tC di ., ..,Jr.\121r
                                                                                           ,,._ ~ c qhindi h effetti v:i colti\• azione in e:1rnpo
       1 pomo doro san marz: ino J1 p:1rce di
                                                          Si: ;('.1 :;iu< ppin : · ..'le .ti 11ti,elle_'1 . _,,-, p.1rt. 11. .f..f.() id Com1111e
                                                                                                                                                  di
       1·.1mo



                 .'•1 )·_IT/.'0, S.:Jll  .\f.11«.;_.WO J,711 [ ~:/;;1:iiliO / ·•-· •1°: !. t:: ,. .;,.,['r.1 .'7.1~/ll l'lll'!fi:!
                                                                                                                                   e i•:,/ic,1/e ,:~J                                                            IWJr1 //!                  '.·, /:'o _'/J I I)   (
            ; 1      J.:O.:l /,e _':} /ll(J/io) in occt1sio11e dei Jo/Jmti:'I,:"·· · .\ f!.": . ···
                                                                                                       :.;nrr;




            :'-Lipolcrano G iuse ppe - N a po le t::inr,                                                                     t.   u~:•.,;iu

            D) dei r eati p. c. p . <la!;li a rrt. 110-81       _:~.3, ·,1 n.2 c.p.( in relazi o n e all' :irt. 76 DPR -t-+3 /2000 )
                                                                                                                          1..     ·-;.-

            rcrch e in conco rso u::i loro ed al fine d: , r, . '. -:c • -:0·:i?
                                                                                 ;ment o i rc:iri Ji cui :ii c1p1 che prece dono ,
         :·o muva no e present::tv:ino, :1ppon end," 1• ' e ..ui-:w ,rncot
                                                                                   ·e degli agrico ltori / produ ttori, sv:iri:ite false
          lich.i::irazio ni sostiru rive deil':it to di note: .t;; ( :11 ··,1•1
                                                                                c{~il'nr. ..J.7 tlp r 4+5 del 25.l~.~000) , J::i :illcg:ire
         .,Uc doma nde c.li ::idesion e al sistem 1 di --on ..r:,!lo ::,.l
                                                                              prodo rto DOP pom o doro S::in i\brz:rno dcll':ig ro
          ·. rncc;c
             1                    -noccr ino dr.i1n~ it .1 rr-                     l"n. ..::sn l'T, ,--,.-.ce!.!                          .   r ·- ~.: c~!"!il""':!.~ :i..
                                                                                                                                            Jo10                                  Ji   t..r~~fo ~:!~io nc          .20t0 J.:1                FOIT10
            ..: 3 n
               ~,hrz: ino ,DO P dell'ag ro sarnes e-nor:., 1110. o_ 'e qu:ili,
                                                                                                 contr: iri:ime nte al vero; si attesm vano farti.
        ,Jr.:i quali l'atto era desrin aco :i prova re i:: ··~r ti, _,~ ero
                                                                                               11 maten :ile dispor ubiliti e condu zione dei
        ~C'rreni inrlic~ri per 12 pr.:c-duzione de! S'...!!""·. ···~! ..:"'fl (~, · :: ::~':.~
                                                                                               cdo i1 d.isciplin~c;

         !n p::iroc ohre:
                                                                .. - - · .. · - · · · - -- - - - -- - -
                                                                                                                                 -- - -
        -   :cniv:1 facto risulta re Ln una r:Ils,1 Jich'.1r, ~ -"" ,.,.,f': .•.' ·-. ..'.,
                 1
                                                                                            _:.':,? :Ii r.,1tor:'Pt.➔ d1tc1t,1 3 I "-'aegio 1 1) flJ rec:inr e la
         .:.rma apoccifa di Ferra nte D om e nico ! '. ; frttr'.·-:. '~CJ:::i·.,
                                                                                         -:iz1one ::i. pomo doro san m:irz::rno d1 pane del
        , uddct to :i.nche deUa ulterio re t>articeila ri~ , . -:2 .:'. ';_O"lt
                                                                                        (.': -:; San Valentino Torio, 01/re che dei iondi rl]
         ;;) 1 385 , ,,:.~ttivan:e11!e c,lrimt i: '       -                                                                                              - 1:.
                                                                                                                                                                                                                                                           •


        . ·:cniv:1 fatto risult::rrc 111 u n::t ;,1.'r·1 .,:;.,;,:.1r .:;__4- .:,1s1: :t.'::·1
                                                                                               .1e//~1tto di 1:ol'J1frrj :1.1.'.1/a 29 /·,p.:·o ,() J() rccant e b
        :i....··ma :l!JOCrifa. Ji In½enito Conc etta : ·t••tci v' '.iJltiv:
                                                                                                 121one a p0mo doro s:in m::rrz::ino ch p::me dei
          ud<letto dclle t.miw'.'.J Ji . ~8 part n. 3 e ./ ; ; ' ( l :.':· J;_ +-'
                                                                                                3 de! ,:o:mme di Samo;


       - --l.'mv:1 r·:icro risult:1re in un:i ( 1/n i::i'i 1.- ·.•:' J.. • L. rJJ,1. "'.:!...'1...
                                                                                                   .,~.i :,to di 1:o!?r.el-7 d1t,1ta 29 !.•wlio ~u IO rec:tm e Li
       -~ma :1pocnr-:i ili Siric:d ] iuscp pina h .:~·ret.: 1 :1 --··'T,:                                                                                                                                             )

                                                                                                    iz.cne .1 pcmo doro san marza no d:i o:irte JeU:i
        11JJect:1 Jelle .~.,rr::r:!lt1 rl . ~,- /.1rt. 11. ,l.f.f) d u .. "':J::. :i 5,111:
                                                                                                        1:




            . · '11';1            r'.Hto rl;,Ul t'.lrc        in
                                                        \ -     •
                                                                        U!1 3. .' /, ,7                .'.'[I .' 1,r i':          '.C....71;_:~!,"'.l.    ! ', :".:f.1 J  !! '.'",,,·,! I ,! :!.1/,1 1:J .'.· ' > _()/II :::r~::n:c Lt
         "::1 .1 ]n(JCJ' lU J1                 Len za d..U[Or  lH l
                                                                                                              I
                                                                                                              •l
                                                                                                                             •                    •
                                                                                                                        ' : ' : · ri-.•;i C , . ... l% '.f) 11..!       :l r, ,moclo ro · an !Ti1[7:1 !:0 L'..l      •              , •                                           /
                 :,:,-~r'            !_!lt: - ,-, ·., ·._·~. :••I'.                                                                                                                                                       i'.l[~e •.l•.: l                                I   '
                                                                                                                                                            r   ·r: 1        .    r    ::; ,,,_> .:'~/        1r::,,:~ ':
                r:1cw n :;ult.1re 1n J n .1 :.,1. '·' .!:,./•.;•1r::-:"..:.L.:.:.'il.!.. :_
         . L:1 11•:.1                                               1
                                                                                                                                                         :_ · ' :.'.'J ,:    1:   '!"r,d 1     !.:: 1: 1 ..!'.i ', '·:,        _·1) ., 1I   r, c.tntc     l.1
      t~rma .1pocr1L.:1 Ji Di Filip~ v .ifi1.:helc 1 :
           ' tn, l LI'I..1 ...,r ..'· " ·,· '- ' ,' -' - .. ' "
                                                                          :.2t~·v ,                                                                   1·1·· 1, l'") l!t! l       r· •tnod1 lf() 'l.1 !1 !T::If7.\f1()                 !.1 i'.lft(.:    '!LI
       ,:Juct                                           .. ·    .,       ·. \ ···· ·

                     \   , .. ]     ,' • • I I , /.--•"   j   ,"!                           .)
                                                                                                                                                                                                                          •I
              Case 2:19-cv-00974-JS-GRB Document 14-14 Filed 07/05/19 Page 8 of 21 PageID #: 255
                    ...
· al .
:k
po         _ n:ni,·a fat.to risu l rare in un:i _1;i1w dichiora<.;Jone •J ,'l/J·!fr:; , .,
, di                                                                                       uf!o ,/i !'0!111ieta data/a 29 INglio 20 IO rccant e la
           fir!l}_a aP.ocr ifa di Di Filippo Mich ele la effel..::· ,, -:olr-:
                                                                                        : z,nne ,, ')Omo doro san marza no da parte del
           su<ldc tfo Jelh partial/a 52 -JI 27 de/ Comt11!e di S.r,·"r, :

           In Samo, Jill/ 1\ lilr.::!1110 san Vale11li110 Iorio nel/e d_ar,· !'•pi-t1 i"i'•/ ~:1i,,c11~
    lI1                                                                                                ei11e indii:l,le-dei ;nesi di·magg/o e /11glio 20 IO
                                                                                        -                                -; . .                                              .   ~

    al    IDEJ\.1 TJfl 0lT_E LE PEKS ONE OFFE SE: ..-
he        CONS ORZI O DI 'f1JIE L-1 DEL POMOV y-:-~, ,\.
                                                                                                                                          ,· . >
                                                                                                                                           ~
                                                                                                                                                   :,. •
                                                                                                                                                   -       ·-..·-•   t   .
)0                                                                                                              .\1AR ZANO DE-LL 'ACR O NOCERJNO
          SARN ESE DOJ> c/o lo studio de/ difemare aw. r/)~·· ,r.::.
    di                                                                                                        • rf! :i:) in Nocera'Inflriore ·aila via A . Barbamlo II.
                                                                                                                     1

          71                                              , ,_



          E,,iden-::_iala l'acq1-11si·:;jone de/le HJ!,NmliJonti rli pro1•,,
          I.C.N .R 1111. 85/1 -2010; 85/ 18-2010 ,· 85/26-2(.,fJ ,.~it..· .>J;a,1do
      (                                                                                                   CC NAC Salemo;
          2. a1111ota::jo11e rli PC 85/..f.0 -2010 - 85/-15-20!0 --~ "~":·
                                                                                                 _·alcrm
          3. nrbc1/i di perq11isi:jo11e e sequeslri nn. 85/ 2- 85 /I:). !~7 /,) (s." 'L 1C
                                                                                                          Salemo
          T11tti ii al111· 11/li di i11dagi11e co11len11li 11elJirscil'olo d,•: ;,,/;.'.,/i!'f' , ,,:_f!'m.



          V'isti gli artt. 416, -H7_c.p.p. ;
1)

e         l'cmis sio ne <lei decre to _che dispo ne il g i:.iti1:::o r.ei ;:-:•t•ft
e                                                                                   on~ dei prede tti impu ta ti e p e r i rea ti
          sopra indic ati
'.)

)

]

1
          :1Ua Segre ceria per gli ademp imenti di compe~c!'Lr e in :y·~:i,:
                                                                                        :)Lt:: Fer la trasmi ssione , unit:im ente alla
          presen te rich iesta, Jel fas cicolo con tenen te la :. :..:..i1 ·di
                                                                               ·:~'.ltci, b docum entazi one relativ a alle indagi
                                                                                                                                     ni
          csplet:1te e i verbal i degli a-t ~~jn rua~ ente cor:: . ._. ~ ~, ,i          ~L'              ·: ·
                                                                                      ,,J giu<l.ice per le indagini prelim inari.
          Nocer a Infcri ore, li ~-            03     )0\)               /
                                           \                        //                               '

                                   IL SOST I UTO PRO Cu i' . '.i o a : .' ir:Ll~ \ REPU BBLI CA
                                              ( D9tt. s-,a 1'!~ ,~if~ ,\~.'!'tc:u sco)

                                                            II
                                                                                  ,, ,·.
                                                                                 ,''/'
                                                                                  --
                                                                                            __
                                                            L /~
                                                                 J
                                                                             f7~fr.,; :.. ~ -~ . .                ·i ~:· .. _. ,-· .

                                                                             I      - .         .,
                                                                                    ;, .,   '

                                                                                                              ••• - • ~ t    -= _; • ·'



                                                                                                          I
                                                                                                                  - ........
                                                                                                                         ~

                                                                                                                  - . ., I




                                                                                                                                                                                     7
Case 2:19-cv-00974-JS-GRB Document 14-14 Filed 07/05/19 Page 9 of 21 PageID #: 256



  Fatto c Diritto
  Cnn Jecrcto J ispositirn Jel giuJizio Jel Giud ice preliminurc in seJc dclt" l.nJ .20 13. gli imputati
  (Tilno   rim iati innan1.i a questo rribunalc in composi1.ionc monocratica. per risponderc dci delitti Ji
  cui in cpigrate.
  11 dihattimenlo         i articolava in , anc udienz.c allu prcssoc he costante prcsen?a dcll'imputato
  '.'-lapo letano Giuseppe c ncll':.1ll\:111a prcsenza dcgl i altri due c ,cJc\a la prcsenza Jelle costituite
  parti ci\ ii i Conso rzio fute la Pomo<loro San ;\.,larzano. IS;\ IECER r cd . \ ssociuzioni Consumatori.
  cos1 susscguitesi: alla prima udienza de! 12.04.201 5 erano formulate qucstioni prelirninari attinenti
  b   nullita dcl capi J i imputazione 1.xl ii                  rribunale rill\ iava per la Jecisione all'u<lienz:.1
  Jcll'l.l::'..::'.0 15. L·uuien1.a J ell'l.1 2.::'.0 15 era rinviata per di\·crsa composi1ione Jcll' nrgo.no
  ~iuJicante ull" uJic111.a de! 27.04.20 l 6. Questa uJicn1.a cru rim·iuta per r inerticicnza Jcl si-.tema di
  l'unorcgi!:> trnJ:ione a quellu dd 15.06.20 16. Sia Jetta uJienza chc qudla successiva crano rim iatc per
  Ji\crsa composi1.ione Jclrutricio cc.I em mulamcntc Jisposta la sospensionc <le lla prescri zione
  : - iccomc non crano prcscnti tcsti ed era Jiversa la persona Jcl giuJice one.le nessuna alliY ita utile
  anehbe co munque pt)tuto avere luogo: l"udic1va de! 13.12.20 16 era rinviata per impcdimcnto per
  rnalattia Ji un imputato senza ehe fosse stata Jichiarata la sospensionc dell a prescrizione (ma
  cornunquc pari a gg. 55 csscndu ii ril1\,io fi ssato al 7.02.201 7 ): 1· udicnza<lel 7.02.2017 era rinviata
  per asscnza dci tcsti c solo all"uJienLa <lei 15.03 .201 7 dopo ii rigelto Jelle queslioni preliminari era
  linalmcnte dichiurata l'apertura Jc! dibattimento con 1:.1 li:ttura dci capi d·imputazione e l' amissione
  Jci mczzi istruttori tanto documentali che oral i come ri spellivarnente deJ otti Jallc pmti c di sposto
  rirn·io per 1· 0.ssenza <lei testi . L·u<li cnza del 12.0..J..2017    e stata Ji mcro rim io menlre all"udienLa Jel
  I 0.05 .20 17 era acquisita ampia produzione documcntale <lei P.i\l. e rinviata per impegno
  concurrenlc Je ll e J ilese cosi come quella Jel .3 0.05.2017 che era stata concordemcntc richiesta al
  l°ine J i consentirc ii conlesluale esame e controesame de! tcste Ji p.g.. \lru<licnza <lei 13.06.20 17
  era per rappunto sentito ii tcste di p.g. mo.resciallo , \ntonio Spinelli appartencnte al :-Jucleo
   \ntifro<lc Jc i Carabin ieri di Salerno chc renJeva contezza Jelle atti\·ita J i indagi ni espletate.                :.i

  rnnc1piare dal la genesi e sino agli ullcriori           S\   iluppi. che consenti\ :mo acqui siLion i docurnent;:ili.
  :.1 ssunL10111 di infnrmazion i. e J i accertamenti sfociati anche in scquestri. ed in dcfiniti va ii
  J i:.velamento di un ,·ero e proprio sistcma truflaldino nel quak crano coirn o lli gli odierni imputati
  nclk ri::--petti\'C qualitu c co n le con<lotte a ciascuno di essi aJdcbitatc nci capi di imputa1ione:
  J"udicnza Jcl          19.09.20 17 era rirniala per J i\ersa cnmpo!-itl!nnc delrullicio: all"uJicnza
  ,lcll"I 1.1 0.~0 17 cr:.1 scntito i i tcstc Luigi l"rusc ianle: all"udicn;a Je l 31 .10.20 17 crano acquisitc cn l

  (Pnscn!-io de! k parti le d ichiar~v.inn i resc J..1i sol!gctti chc tl P. \ I. a\ C\ a ind ic1to qua]i tcsti d8.I
  11umcm 5 :II    _,(J   dclla li sta i con cnnsc!..'.ucnlc rinuncia ,dl"esc1rne e 1-c\·nc,1 dcll"ordi11an1.o. arnmi ssi\a
Case 2:19-cv-00974-JS-GRB Document 14-14 Filed 07/05/19 Page 10 of 21 PageID #: 257


   ne lla relaLi\·a parte): all'uJienz a Jel 6. · ~-~'.O: 7 :·,, ,::-;Ja1inJlO ii Leste P.i'd. f-c<lerico Weber allora
   JirctLorc Jdl'lSi\lE CERT: all'u<lienza ,_: · i · :· ·-.d.': : )l ~. , :,senJu rnutata b persona Jd giudice. era
  espresso ii cunsenso alrutilizz abil:!u :.;:~:i .11ii .. .,unti m J ivcrsa composiz ione: all'u<licnza Jc!
   l 0.04.20 l 8 ii P.1\1. prestava ii conscnso al: ~:_quisizione <lclla consulenza Jella difcsa Jei
  'lapoletano: l'u<lienza Jell ' 11.07.2018 1r.g1sL. a\·:::. il mcro ri nvio per conscntirc la presenza Jcl P.t'd.
  togato: nll'udienza de! 3 .10.2018 era es,'! ,;r,a·.J. ;r :.·. iv il ·:unscnso I' impmata Cirella ed ii tcstc dell a
  sua <lifesa Donato Stanca con conscgv: :1te :JCl;' 1· i.:1(1ne Jcl suo elaborato scritto c. su richicsta
  -:n ngiunta Je lle parti, disposlo rim iv p:::r i:s,i, ·" <'.c1 :·imput.1to Napoletano Giuseppe e per la
  discussione all'udienza del 19.12.20 18. :,~ch-.: t:1i.: ultima udicnza ::ilia presenza Jdla sola imputat.'.l
  Ci rt:lla \'Cniva rinvinta per impeJimc1 .o udi J .!ifcsa Jei co imputati rcr coc,·o impe<limcnto
  pro t'cssiunulc prevalcntc con sospensio ·e dei tcr:nir,; Ji' prcscrizione.
                                                   1



  L"uJienLa 23.01.201 9 era rimiata ad L•:_.:_ : ;•er           C'-';,:~   ;1:-putati e Jiscussio ne su richicsta Jelle parti
  ...:o n sospcnsione Jci te1mini Ji prescriLi.>:,,· .
  . \ ll'oJicma u<licnza. 4uindi, esaminato t· ::•,1p:.1ta1 c, ~;2.pol':tano Giuseppe che si protestava im1ocente
  \Jnalizzundu le sing.ole proposizioni ac, :.<'.·;1oric:-? :-,;tntE·•~ue evi<lenzia nJo la picna conformita de!
  proJ ottu scquestrato al San i\[urzano '.'). ,: c;pit';,-! -:,Jo :.i ltresi le ragioni Jella Joppia etichettatura
  ,1unli acquistu Ju altra ditta c in ogni c:is 1 p.-o:;pdtam.lo una proJuzion c infcriore rispctto a qudla
                                                        1




  consentita. fermo restando la confom11: .1 c1cl prodolto al pomodoro San t\farzano per ii quale In
  ccrtific::izione cm stata ril::isciata). <l ich: m· u~ b - :usura <lcll ' istruttoria c l"utilizzabil ita dcgl i :.itti
  Jcquisiti. le parti discutcvano oralrnente : 1 c·1 u s1! .:n.:cis:1nJo le propric defin itive concl usioni come
  cla scparato n;rbale.

  11 Tribunale si ritira\'a in camera di consiglio c·l a!l'esi'to pronunciava seracnzJ. darn.lo lettura rn
  uJicnza dcl dispositivo e riservando ai term ini 01ui;inri ii Jeposito dei moti vi.
  ()sserva nd mcrito ii Giudice che le ri s1olta;1ze ::c 1 u site consentono di operare un <listinguo tra le
  posizioni prucessuali <legl i imputati, po1·:11Jo ;ci·1J.~re quclla della Cirella da un canto e le nitre due.
  ,Jal l'altro. sicco me accomunatc Julie .. •,..;~sii.• : :lrgornentazioni form ulabili sulla scorta <lei
  matcrialc raccolto. csscn<..lo emerso olln! '..'. 11; 1·;!1;;.ue\'o le dubbio che ncll e conu izioni Ji tempo e di
  luogo in contc:sLaziune si siunu veriJicJ:. I Lull :!.;! '"Ct1So prospeltato <lall"accusa e che quindi gli
  imputati Napoletuno Giuseppe cJ               l:u[ :,i1 io   11t.~:'· 11sp: ttive quali ta :..ibbi:mo posto in csscre It!
  conuottc in contestazione.
 l da p;·emdtcre che il cornpcmlio p1,Jri.~torio c 1,,;itll :1mpiu cd inJic:..iti\'O. eJ univocamente
 11ricntato. Fsso si compone innanzitu tt_" l:-1lle ,l:chiarn,::im1i Jd tcsk ,crbal iaante maresciallo
    \n tonio :'>J) inclli ...:he ha fornito ngni rn:,, :,,h1 dd:_::,;liu irn t.:stig:..iti vo escguito uu po la scgna l:..izionc
 ... he ncl pl1rto di Narl)li crano pr0nti r··:•· 1·1mh:u-cl) nc~li St:J.ti l 1niti e:issoni Ji pomodnri pelati

                                                                                                                    '
                                                                                                                    :.J,\·
                                                                                                                      ,
                                                                                                                           --,
                                                                                                                         ,,.-, ,

                                                                                                                    -·   ''
Case 2:19-cv-00974-JS-GRB Document 14-14 Filed 07/05/19 Page 11 of 21 PageID #: 258



   ct icln:ttuli c n:canti lu J ici tura Jd cont· .... .1 , · v· .·-: .' \:tn .\ larLano DOP. Ne ll:.i circostanza. invcro.
   1 enivano prclevati deg.Ji escrnpbri Ji pr·,,_, •·,1 • pc, ··ii :?cccrt::ime
                                                                                      nti tecnicu-s cienti lici de! caso . Da Ii
   J unquc prcnde\'ano le mosse i success: i                      ::tc <!rt     •;.1.c nri chc cvidcnziavano una seric J i irrcgolari ta
   per \ ·e ro trasluse nci cap i di imputazl,_1111: :J'1..ili•icam entc en )c:lli ai capi a) b ) e J ) ascritti agli
   imputati Napoletan o Ci iuscppc ed Eugc: ,io. ·m::- ,1 ·1zialmcnte consistcmi ncll' accertata inesistenn
   dclk ~tcsse i'o rniture Ji matcria prima c dl'i r:-lati- i t·on!;:::rimenti o per 111:::mcanz:1 di tcrreni ovvero
   rcr l'incsistcntc messa a Jirnora d i co!1u1t· ~: pv-:',,J0ro . contrariamentc alle imlicazioni \ iccversa
   risul1anti dai documcn ti utilizzati dagli ;,~wu: 1t1 : ·. ~ oticnere la cc rtiticazione Ji qual ita. Premette\ ·a
   ii Leste chc ii pumoJoro San :Vlarzano c: :s"0~'. ,.:cua:(1 a tutela attravcrso I·1 s :VI ECERr (organ ismo di
   ( Crt iiicaziom: l chc ha prcdispos to un          J '>·: ioii ;1u!·..: ,.:._111 r!"2\'isione        tra l" altro Ji una seric di rnntrol li
                                                          .
   per ii riscontro J i conformitn ad csso J elle sudd;..t:c ;iroJuzioni chc intenJano conseguire la Jdt::i.
   -:crtilicaLioni.: Ji quali tn. Precisa\·:1 anccT.\ _:,1., ii1 :~i:< , 1i ' ,' nd it:1 questo prodotto reca un·etichctta cd
   un numcro identitica ti\'o proprio di ciasr:.i·1 bJ.r:ltt"'o a prescinde re Jal la Jitta produttric c . .\ cquisitc
   le proJuzion i con ii numero Jei pCZ/1 ::ertil ic~1.ti l' fS\ !ECERT csegue l'ispezion e prcsso lo
   st:.1bilime nto. cc rtilicando ii nurnero          J t;•   nen i ~er u,1 J cte1minato lotto m·ente quel J ctcnninato
   LOJicc. 0\'c. poi. la d itta intemla commt rr:,:l,zzar,~ ii proJotto fa richicsta al Consorzio Ji tuteb. che
   J),scgna u11 range di numcrazione dei ~, .. 'li disp,1., ibili giusta i ccrtiJicati redatti dal l"I Sl'v!EC ER r e
   l.1 Jetta numcrazionc poteva esscre uu. j 1.:u ;                        l " 1.   lu:i iva[T]ente per que!r etichetta (0\'\'Cro per quel
  rnarchio ).
  Orbene i11 -.cde Ji control Ii rresso l:t S 1) ' ~:·.i::              '.1\l'. ·: 110   r1 s..:on trato un numcro di r ezzi di gran lunga
  :,upcriori rispetto a quclli ccrtiticati Jall' :S:\l'...:C r. i{ f t.mt"e chc la produ:,ion c veniva integralmcnte
  post:.i sotro scqucstro. in seguito p::i.ri -almente rc\·ocato con conseguc nte restituzione. pre\'ia
  dccb ss::i.zionc (i.e. perdi ta dclb dcnominr.ziorre ). ··
  .\ vcvano poi acq uisito le Jo mantle J i udes ionc ah:onsorzio presentutc dai produttor i e i vcrbuli Ji
  ,erilica J egli ispettori fotti '"sul campo· . I! tc"tc \Prbbli n ante esrl icit::i.va poi la rroccJura pre,·ista
  ,ii riguarc.lo: inl'cro per ogni an11ata ii p ·0dut:orc t omunica le particelle e le supertici J a adibire
                                                                                                             a
  quc l tipo di pomodoro e sul terrenc ·:                         r c -.: o.   1 ,    Jgr o n o rno   dell' IS~ IECERT per verifi care sc
  :IJd tivamcn tc csist:.ino le colture c k l'-~ trnz1u!i w di coltivazio nc Jel Lerrcno. Gli accertamenli
  csc;;uiti avevano cvidcnziato che mo!,: r;-11 l:.1 ~t0r. ~•-.. e u•10 lulsamcnte uutocertilicato ii posscsso di
  ,1lcunc particclle Ji tcrrcno. Ie qua!i crn;,,.l ~'~tc u~s . 1. t.' , cat J ul!· ispettore Cire! la.
  I lu precisalo am:ora che la soc icta         LOtlpt., J t: ,       a   .i   r.l. ~nb111u. rapprescntata da Napoletan o l:.ugenio.
  prnducc i k 1rattu li (dolatu di un cmlice           ,,:t, :ll'n1::·;co :.; [ 1 _;1c la idenlilica sui prntlol ti
                                                              1
                                                                                                                               c la si!!.lu di
  ,t.ihiIi1m:ntll 1. I.id do\ c la Slilan ia >i 11. I. · :•1; · ;·_:.., , 1• ·,1Ll J~ll :'-lapolct .1110 (i iuscppc 0 la soc ict:'! chc
 u1111111 crcial ia a ii prodotto.
Case 2:19-cv-00974-JS-GRB Document 14-14 Filed 07/05/19 Page 12 of 21 PageID #: 259



  . \ Ila sln:gu;.i Jelle ccnnate risultanze im esligative conlro le 4uali L.1 Jilesa nu Ila ha offerto in
  comraria \ eritica possono JiscenJcrc alcune conclusioni process ual i in rilerimcnto a lle singole
  i111puta1:ioni chc riguardo ai capi              r\)   e BJ appaiono pro \·atc nell"         w1   c ncgli ekmcnti costitutivi Jei
  reati in conteslazione.
  Imero 4ua11to al capo A) tv. p. IJ-19 ~s. verbale uJ . 13.06.20 17). e segnatamente relativamente ai

  nn . I e 2 Jell"irnputaz ione medesima. soccorrono le Jichiara/.ioni dd teste \·erbali aante in ordine
  alla falsiti Jclla Jornanda Ji adesionc Jei produttori Casccl la , ,Halina. Laudisio Pasquale. Rainone
   \ ngdo e ~i rica Giuseppina giacche que i tcrreni dai predetti indic;.iti o non erano adibiti a
  cu lti\ az ione Ji pomodoro            O\ Yero   non erano nelb J isponibilita <lei predctti.
   Del pari. re lativ::imentc al delilto .w h             B)   (v. 11- 2-+--+I ud. cit.). lo stesso teslc ,erbalinante riferiv;i
  che co loro che avevano folio la domanda di adesione al Conso rzio - indicati analiticamente
   nell'im pulazione -         110 11   erano proprietari J i 4udle particelle indicate onero 4uclle rarticclle                       11011

  cr:mo adibite a co ltiYazionc di pomoJoro.
   \Jc diYerse conclusioni so no lormulabili sulla scona de lle dichiarazioni dei testi Frusc iante e Weber
  che non \·algono a '.:> mentirc g li acccrtamcnti di p.g. soprarichiamati nv\·ern condcnsati
   .,o;,tan/..ialmente nci Jati ccrti Ja ritcnersi proccs'.:> ualmente acquisiti Jclla indisponibilita <lei terrcni
   n \ \Cro   ncl la mancala messa a Jimora Ji collure a p<-)modoro sui terreni rneJcsiini vice\ersa solo
   ~ulla carta risullati coltivati a pomodoro e/o nella disponibilita dei confe ritori. In partico lare ii teste
   Frusciante. professore di genetica agraria (le cui Jichiarazioni in Jata 18. 10.20 l l sono stale
   acquisi te co l consenso Jelle parti e rinuncia dcl P.l\l. all· csame dirctto). ha prospettato una mcra
   ipotcsi scicntifica e Ji studio. certamente non \ cri ticata in concreto per la fatti specie in giudiziale
   \ crifica. I Ia rifcri to. invcro. detto tcste premettendo per l'appuntn. di                            11011   ave r s\·olto alcun
   dccertamento spcc ilico che ii consorzio a,eva identilicato i ..J. eco-tipi Ja poter coltivare. tuttavia ncl
   discipli nan: s i discorrcva anchc di linee migliorate. intendendos i con tale csprcssione --,·o~gette wl
   111 1 rrauwnento ~e11er1w p er 111ig lwrarle· ·             ::,enza pero speciticare i limiti --2 possihile ef/ettzwre de~!i
   i11croci ( ... ) 11 erm.,ihile wili::::are w1che degli ihricli" (p. 5 ud. I l.l U.20 17). In sede di assunzione
   d i informaz iuni dich iarava ii frusciantt:: chc ··fe !i11ee ( . . . ) i11clicu1e come f.:.iros e Sun \/ar::cmo ] e
   li11ee 111ig lion11 e ., o,w lillee pure e /JO.).)<J/10 <.:.) s·ere ogge rtv di aworiproclu::io11e. 11<.:I .1e11sa die ii

   t·o11wdi110. f rica\ ando iI serne dalle hacc he. puo I a1·ere ,·empre 17iwui11e deflo ,te.1·so I ip o·· a
   ditTcrenza J ei semi ihridi: lino al 20 10 1·autoproduzione non era contem plata e tulle le linee. anche
   quclle c.J. 1111gliurate. sono trncci:1bili J.11 punto Ji Yi sta genetico mol<:colare. du, rndo prescntarc
   --,11w 1iera1111wh     di   ~u1w111a     clc/1 ·ecotiro .,·un    .\Jur:::0110 ...   tutta,·ia. la rercentualc nun nu indicala ncl

   ,Ii ~ci pl i11.m.: c co:-,t1LUi n 1 una \Jluta1ione -;o!:'. gell in1.
   ll 1c.., tc \ \ 1'h('r . .ill" e poca dirdluri: d,:11' 11~\ IIT LR I. 11ul la di ·,pecilieo n l!'ri,a giacche

                                                                                                                              I
                                                                                                                              \ -,
                                                                                                                                  -
                                                                                                                            (,
Case 2:19-cv-00974-JS-GRB Document 14-14 Filed 07/05/19 Page 13 of 21 PageID #: 260



   '>O'>lan1i,ilme11te chiari\a le C1.1111ioni dcll'istituto J i certific,uione. inserito in un :-iistcma J i
   cc rt1tic:11iP11c \olnnwria (e si occupu\u anche Ji controll i per ii ri conoscimcnlo Jcl marchio DOP e
   ,;u    richicsla sw lge\ a gli acccrtamcnti cJ iscri\·c\'a ncgli apposti cknchi i produllori autori n ati o a
   lirn1ire niatcria prima o a trasforrnarla c clJ util in arc ii marchio prntctto). nonchc i soggctti che in
   li nca J i m::issirna all"istitutn si ri \o lge,ano (privati) ed inline la qualita Jegli ispettori (l ihcri
   prnlessionisti csterni a ll" istituto              O\, cro       non strutturati in csso). Nd caso :-ipeci tico . quindi. i
   produttori agrico li iscriveYano i ll)ro tcrreni                          e   conle ri\'ano i pro<lotti a <lei trasfonnatori che.
   sotloposti a control lo. rotcrnno utilizzarc ii marchio LJOP . .\11:.l domanda <lei produttore agricolo
   dO\'C\'ano          CS',C J"C   allegati marpa     C   dati calastal i dcl tcneno col li \i.lLO a r omodoro e rispcttore
   incaricato che            11011     era <lipendente dell'i stituto s,·n lgern un sopralluogo per n :riticare che in qucl
   tcrrcno     .., j   co lti,·asse ctktti\amente pomodoro San \ larzano. l:individua1.ione <lel le parti ce lle
   J\ \   e111\a aura\'t:r.'O i mapp..tli c sostanLialmcntc era sempre ii produuore. o qualchc suo ddegato
   (..1110110 ,;)('1·w       e ii re.\/Hmsahile def/a coopcrmi\'Cl ( ... ) e 11ormaln1eme c ·e cmclze ii produuore··) che
   idL'nlilica\'~I c in<lica\·a all'ispettore la Lona dedicata al San t-. larzano. L · ispettorc. quindi. compilava
   un , L'rha lc so ttoscrillo insiemc al richicdente ed al produttore e qualchc ispcttore scattava anche

   llllogratie. So litamcnte non svo lgernno ulteriori uccenamenti sulla proprieta dd terrcno. basandosi
  '> Ullc dich iar:.11 ioni Jelraccompagnatorc. I la peri) aggi unto che all" epoca dei fatti ii pcrsonale non
  era dotato di GPS. Dietro contcstazione <lei P. f\ l. ha dctto che probabilmcnte la Cirella \Cni\'a quasi
  -., ernpre accompagnata Jal Napoktano lii useppe e non Jai coltirnturi a sni lgere i sopralluoghi (p. 9
  uJ. fl . I ~.2017).
   \ J ornanJa dd!a J il·esa dell'imputata Ci rella ha ribadito che non c·crn un r::ipporto datoriale tra
  1·i:,tituto e ):'. Ii ispcttori ma questi \Cl1i\ano cumpensati previa fattura e quindi ..u portiw                                n:r· e che
  ii lorn cuntrollo. c quinJi la loro attcm:ione era maggiom1ente rirn lta alla col tivazione c non
  .tlri nui\ iJu:wonc Jclla panicella perche. in un certo qual scnso. presuppune\'ano che ii produttorc
  prcscntassc documentazioni esatte: ha chiarito ancorn che non sempre lo stcsso ispdtore !:>cguiva
  tutta la produ1.ione e che in quel caso non furono rile,·ate non conformita gr<ffi. A J omanda dcgli
  ,1ltri Jifensnri. h,1 sreciticato chc la rcsponsabilita dell"csattezza della domanda                                     c Jel rroduttore
  1griculo. rncntre e b rnnperati \ ~l. che raccoglie tulle le domandc. ad inviare gli elcnchi: ha rihadito
  l. he k fotu •:en i,·ano per in<li\ i<luarc ii pmdotto agricolo e non ii tcrrcno c chc ii com italo di
  ccrtilica1.ionc anda,·a a , erilicure ii bilancio Ji massa (·•cioi: quami po111oclori .wno entrati e c1uw1ti
  ,nno 111c11i .. 1. \       Pn    e   '> lato in grad1> d i dire quante i',pe?ion i sono           a\\ enule    prcsso la coop. Sobni a.
  I la ~ll lC\lra '> pecilieato chc le \LriliclH: de llc praliche a\ \cnguno a c:unpione c nun :-iui '> ingu li lotti e
  le 11rodu1i11 n1 dell.1 \\l lania. 1u           w110 1rotl!    L"t:rll!icure. h :.111111> a\U lll esito po..,it i \(l: e ha ullL'ri()rmcrne

   111ctcalu clie ii trJ sl 11rmaton: 111111 puu          -.,JJ'Cl'l'   clii c l' i:-,pcllo re Jdla la IllrnMiune de!!li -.,(C'>:-,i.
Case 2:19-cv-00974-JS-GRB Document 14-14 Filed 07/05/19 Page 14 of 21 PageID #: 261


  L· imputata Cirella. assoggettatasi all \:-.,Jnw . ._ i · rclcsi.a\'::1 innnccntc asscrcnc.lo Ji ;n ere cseguito
  s, :.iri:.iti controlli O\'viamente nccupandosi         11   chr , 'i :,itre liliere nclb qualita di agronomo abilitato

  quo.le incaricato esterno per canto Jc 1i krr.ece·~ per dieci anni. J::ill'anno 2002 al 2012. Ne lla
  \'iccn<la in cui si trova co involta ::ivev::i f.t~:o •~on: ~•:.--lli su ben I 09 particelle di tcneno appa11cnenti a
  Ji\'ersi propril'.lari e comunque a d;\ ,:.re i r1,1 1;.i;1~._ivi d:slocati nel tenitorio Jcll'agro nocerino-
  'iarnese dopa averc prelevato i relat i,·i 1 :-i.,x,)li           r -~:.s0 1·1,mecert contenen ti. tra l'altro.         b domanda
  di adesio11e. precisanclo che spesso i cu:<.::!fP,i i-·J.r; s'. i;! sc ritti e certificati d:.ill'i sti tuto in possesso
  dunque dell::i relati,·a Jocumentazione , ~.: ;r :c, .. nr~le,·3to Ha spiegato le moclalita <.ki control li:
  dopa una prima fase di stu<lio Jella doc:t:11 ~-niaz; ,•1e con;i,:c..i si rccava sui campi accompagnata da
  Ci iuscppe Narmlitano a sua volta dcleg:1:n Ja'tu u~•;:,e1::1ti\·:1 Solania. cd avvalcndosi esclusivarncnte
  Jci rnappali c dt.:lle visurc catastali       ( r·,~ ·: t'·_;')l~~~t '        ai!'cpoca dotata c.li slrumentazione satellitarc
  intro<lotta sollanto l"anno successi,o) r ,- :.•:Jci c·:1,molli protrattisi dal 19 al 22 luglio 2010. In qucl
  pcriodo ::iveya controllato oltre b Sc •Jn: .i a'.t:~ quat,!·o cooperative. rra cvidenziato come le
  contestate anomalie che hanno originaw ii J.,re:: . .-He nrocctlirnento. pari al                      ro.   peraltro c.la lei non
  riscontrnte. rapprcsentino una pcrcentu~lt J,.n·-:                  ·J   e~ igu::i rispetto alb entita c.lei controlli ese~uiti
  per la Solania anche in considerazionc ·lei i.1tto c11e era accompagnata sui campi dal Napoletano.
  l'ostui im-ero k mostrnva ii luogo sui cui cnt1.·a1T,ti si ponavano non essenc.lo vicc\'ersa necessaria la
  prcscnza Jel coltivatore de! teneno mt des:mo. rotendo avvenire di portarsi in duc/tre teneni
  llislocati sul tcn-itorio. ed ::ilia fine J el1 ' ispeLir,r. ,: r-=dige\'a il rcl::itivo \·erbale. Pur non essendo
  pn.:visto Jal Jisc iplinare faccv::i ancl-.c le f~1!0h'.~·.Jic de! campo rimcttcndole all'Isrnecc11. Dcttc
  tiJtogralie erano dcbitamente numerate con pumi di riferimento c.lc! teITeno. quali un palo Jell 'EneL
  una c::is::i. um strada e tanto al fine clt:ll.~ rnighon: i, 1 J.i viduJ.zione de! tcrreno oggetto dell'ispczione.
  Dunque \ erificava in c::impo la prcst ,:/::t de'. po1:10Joro. Jclla v::irieti Ci rio 3. lo sviluppo
  imletcnninato c tutte le caratteristiche l,~1 l1: t'og:1-::              ?.   de'lc bacche riccvendo altresi ii conforto <lei
  ~locumen ti rclativi alla tracciabilita dtiie pian1ine che vanno trap iant::itc in tempi adcguati e
  pro\'enire da \ ivai sempre autorizzati.              :-"SC: 6   u: ,:a contro lli anche del Jocumento di trnsporto
  inscrendo ii tutto nel foscicolo consegnu:o ~-Jl ' lst:tt•to. Su <lo manda Jella difesa ha poi detto che per

  !.'iascuna particella ispezionata rice'. c,·., uri rnmpenso di dieci euro a prescindere dalresito
  Jc!l" ispeLione. Non aveva alcun rapp0110 di conoscenza o frequcnlazione col Napoletano.
  ,.:nnosciuto proprio ncll'occasione Jc!' ~ ispez.i oni . fla sostenuto chc. in difotto Ji strumenti
  ~atellitari. non era agcvole inJi, iduarc 1·arl·a tL 1spcz1onarc a prescindcrc dalle indicazioni dcl
  rnapp:..tle e do.Ile \isure peraltro non agg:c~na:1 .
  \lrcs;ito dclrc<:amc la Jifcsa dcpe<;            1   Lt\a        u~;J.        mcmona :-icri tt::i dc lri m1•ut.11a ndla qu:.ilc
  ,ost, rn1ialmcme riba<liva ii propriu a'>~ww c ikn'>iH1 nnnclie alcunc lutture cd in pmticolare unil
                                                                                                                ,.----.
                                                                                                                I,
Case 2:19-cv-00974-JS-GRB Document 14-14 Filed 07/05/19 Page 15 of 21 PageID #: 262



   dic hiuraz ionc di \/;1polcta110 che C1) 1Tcggc una particc lla.
   II tcs tc cunsuknte Donato S tanco d.ivJ conto dcll" accertamento Ji gco localiua1ione. csegui to per
   conlo dell"irn pul:ita Cirella. spicgan<lo i \·ari passaggi per giungcrc al la conclusionc. per qualtor<lici
   dci quindici acccn ::unenti eseguiti. J el la coinci<lcnza dci luughi ispc;,ionati <lalla Cirella (e J i cui ai
   \Crhali is petti\·i attestanti la prcse117a sui campi di pomoJoro San t\ larzano) con quclli da lui
   tutografati altra\erso la traslorma;,icme da ogni partice lla catastalc Jall" cstratto Ji mappa. tklte
   courdinate c:m esianc po lari e ponandosi con un sistema G PS. fn dctinitiva, comparan<lo le tolo Ja
   lu i scaLtalc con qucllt: della Cirella. \ i era picna co incidenza J ello stalo Jci luol!hi ad eccczionc Ji
   un.1 snla pat1iccll.1. quclla appan cne nte .1 Siriw Giuseppina.
   I. ·imputa to Napoletano Gius eppe. sottopostosi ad csame. su J omandc dci propri J ifcnsori -
  ,L\cnJo       ii   P.\ I.      rinunciato                    all' csame    Jiretto               ha    innanzitutto        prcmesso      che    ··fr
  u.:nwc1uww11uquufl romila scaw le rin n.:1111fe ul Pon o di ,\'apoli                                    t>   .\e1111estrare du! .\'ucleo . Inti/rode
  di Salerno, eruno rel.{olarmem e. ii prodo!lo regolannente eriche1tulo e regolurmente pomodoro ,'-,011
   \fur:0110 ··. si tratla\·a di lotti regolarmentc certiticati <lalr!St\-lECE RT con i certificati emessi al
  terminc Jel la produzione. Spiega\·a i I N:.ipoletano le ragioni dell a Jivers:.i etic hettatura con
  ri lcrimento a! c.li\ erso anno <l i proJuzione. Per i pomodori <liretti in [ndia ha artc rmato di averc
  rcgolo.rc lattura J i acqui sto <la un ·altrn dilta Ji 4uantitati\o J i pomo<loro San r, larzano. r\ seguito J cl
  '> c4ucstro e Lk lla conseguente par?iale rcstituzione crano stati costretti alla dec lassazione Jc!
  prodntto al line di evita re piu gravi Janni economici connessi alb c.d. she/(/i/'e J el prodotto. A suo
  dire i control li --u/l/le110 .wlla pan e dei tern:11i lcral comro/luto ii 100% ... Per r anno 20 10. in
  particolarc. avevano fornito alrISl\lEC[ R f ··zm e/enco di p rodwtori, indirnnclo de/le partice lle,
  i11dica11do   dclle particclle dm·e 1·eni\'Cl [coltivatol a Pomodoro San .l fur::ww. p i i1 di 1·c11ti el tmF. I la
  '>O~tcnuto chc non fosse necessario mentire sull e parti celle perche qucl le '"autori n atc·· erano piu che
  -., uffo..: icnti (an, i supcriori l al fabbisogno J ell a di tta. Sotto Iineava che nel la zona Yi sono ··tam i
  /lc ::oleu i Ji terreno .. e hasta spostarsi di pochi mctri pcr trovarsi in una Ji versa panicella c<l                                            c
  Ji nicile ind i\ iduare co mpiutamentc le prcdette parti ce ll e. I la negato <li a\ ere apposto li rmc fal se
  prec1sando clie mo lti J ci contadin i ··a mite so110 w zchc cmultaheti'' ma ha prcc isato che la sche<la Ji
  ,1Jes io 11e 111~1mla ta all" IS'.\ IECE RT anda, a lirm;.it:i. anchc se ignor:i chi abb i:i potuto apporre le tirme
  r lii Ji sconosciuLc. I la ··accompag11cao quolche                             l'O!lct   peno11olmc11te anche lu Cirella. mi li111ita ,·o ad
  11cco11I1Jug11arc     ,,ti     cumpo              < . .. )    tr!! 1111ul/ro     l'()/te...   r_· ..1<.:cusa di    falso dcri \·a d..tll"errnnca
  ,nd i\ idwlliune dell e pctrticc lle. 110 11 corrisponc.knri alk pcrsone scnli tc dalla p.g.
  , lrhenc . ., c quc:,lc      ',l ll lO   le ri sult an1c ;1cljU i:,ilc. Cl)n le quali cscl usi\amentc ii !.c iudicc dc\ c
  cnnfrontar-; i c quindi all a stn:guc1 di quci d,tti pun ritcncrsi prO\ala l" i11csi..,te1va di col turc a
  pnrrn 1don1    \;in \ l:u 1:rno          t l\   \L'r<'       :1ddirittura l" i11di -;11Pn 1bi li1a di tcrrcni da pane dc~li apparcnll
Case 2:19-cv-00974-JS-GRB Document 14-14 Filed 07/05/19 Page 16 of 21 PageID #: 263


  confcritori, i quali in scdc di s. i.L o han 1      J     ;1c'" ;itc· ;, C\ ernc la disponibilita nvvero hanno Jichiarato
  di non colti\'arc pomodoro . uppena il c,'•.,) es en,                Ji obiettare ::ilia versione fornita Jal Napoletano
  Ciiuseppe che si sarcbbe dovuto egli 1Jr caicc di prO\·are qucll'crrorc solo rappresent::ito. dal
  rnomcnto che e paciJico che cgli stcsso ·1 a,:-_·01~,:·,y ,n,1to la Cirella sui campi e che cgli stcsso era a
                                                       ~




  conoscenza dci luoghi ove effcttiva1r.cu ~ ii 001, ;,,__;c10 San l\ larzano era posto a dimora. Gia nel
  momenta in cui raccoglien1 I" elenco L'e: --~r:ilic: ,· L1i :d ~sione dei colti\'atori egli era in grado di
  l•perare le orportunc \'Cri!ichc in orcltr ~ all1 c~1 r.-i::iponr.Jcnza Jella risultanza cartacca con i c..lati
  l'attuali.
  <)uanto al dclittn Ji falso ideologic 'J. conie:,t:> tc1 r,,~!i imputati al capo C) dcl c..lecreto dispositivo de!
  :;iuJizio. qualc ipotcsi di fal so ic.kolo!_.!." '-'O J el pi.:riblico urficiale in concorso con l' extra11c11s. k
  rncdesimc risultanze conscntono di opt· rurc un dist inguo tra le posizioni degli imputati Napoletano
  1.1. iuseppe cc.I Eugenio. c.la un canto, e quel!;i della nredctta Cirella. dall"altro .
  . \ riguardo solo Ji qucsfulti ma, ritien\! ;] Trib· ' ·1le che vi sia spazio per dubitare <lei Jolo che
  connota Jetta fottispccie Lklittuosa . nppe:r .. i~ ca::,.· :ssendo Ji ricordare che il Jolo in siffatta ipotesi
  none in re ipso ma           sempre rigorosai; ~er.tc pr< ,\ :no. E cio non tan to in rifcrimento al la finalita di
                            \,:J.

  procurare a     se   o aJ altri un , antaggio c di ·cc:ire un clanno alla Pubblica Amministrazione. non
  ri lcvando. c.nni"t:: noto. la mancata acqui.:izic.ne L:i rappnrti collusivi con i coimputati Napoletano.
  ipotetici beneficiari <lei falso clella Cirella. 4u;_,;,~o a.Ila mancata acquisizionc c..lcl la prova dclla
  \ olonta trasfusa nellc verbalizzazioni Ji confor~r.i ta rcdatte dall' imputata ovvero dell' i111111uta1 io
  l"<!ri .  [nfotti. le imlicazioni ric,1vabili d~! lest; esarninati c soprattutto di rcderico \Vcber dircttorc
  . .h.:ll'Ismece1i e Don::ito Stanco consukr •c- rldia u,'.,.-::,a in ordine alle moualita Ji indi\iduazione dei
  rondi da ispeziona re (piuttosto cmpi r.1·'.1e              ~    c;:·~t riiciali a causa della scarsa dotazione degli
  ::trumcnti tecnici scami dcll' epoca: ma;:,pali nc11 ag.giornati ed ic.lentitn di conformazione <lei
  tcrrcni ), accreditano. con pari dignita risr"".~J a Ila 1 rospettazione accusatoria. la ,·ersione alternativa
  che la fo lsa attcsrazione c..l i co ltivazione di pomodor0 Son ;\ larzano (e tan to a prescindere Jail a
  di sscrtuzione tccnica ma solo teorica opcrnta dal prut~ssorL Luigi Frusciante scntito a dibattimento
  prcvia a c.:qu i~i z iune d e lle s ue JichiuraL tc,~ 1   ~I    P.\L cJ acquisitc col conscnso Jelle pnrti) sui quei
  rcrrcni sicuramente o non coltivnti a po:1wdoro o non nella disponibilitt1 dcgli apparcnti conferitori.
  ::;iusta le in<.lica;:iuni Jelle muppe catu~l<lll, sin s1ata. frutto Ji e1Tore oncro Ji leggcrezz a della
  Ci rella c non di \·olonta dclla immur~zi0:1e ,;,.; \·cro. Peraltro verso uppare pacilico ( perche
  Ltintcrmato dallo stesso imputato) che ,;;.,s ... ~ia -tatu c1ccompag nuta sui 1c1Teni dal Napoletano
 •. iiuscppe. ii die corroboru \ ieppiu lu Lkd~1 ttc. J rlTi colt.i di inJi\'i<lua re sulla base dclle sole
 iJ1Jica/ inni d,: i m:1ppali i tcrrcni da i,;p~7i,rn.Jn.'. 1-:: d una ~iffatta :.irgorncntaz.ion..: non so ln non si
 1'011c in comr,i:;to Lon le di\·cr~;e indic~vi <'ni ,;,rn1': J,1i tilula.n O\'\Crn
                                                                                      dag.li intec,tatari dcllc sc.:hcJc
                                                                                                                  -- ·-
                                                                                                         11
                                                                                                         '\   /
                                                                                                          '
Case 2:19-cv-00974-JS-GRB Document 14-14 Filed 07/05/19 Page 17 of 21 PageID #: 264



  catasta li. le cu i Jichiarazioni   ~(1110   :--talc acquisite rn l conscnso dclk pa1ti c qu indi lcgalmcnte

  utilinabili quali pro,·e. ma consente Ja dare una giusti ficuione en un·indic.11ionc lugica a quel
  comrasto che sulle prime puo apparirc inquictantc putcnJosi ra, \ isarc propriu sulla scotia de!
  matcriale raccolto l"cmire nelrindicaLione dci rifcrimcnti catastali Jci tcrrcni meJesimi.
  \Jc conscgue chc poiche nel nostro OrJinamento non                  e prcvista   la Jigura Jd fol so Jocumcntale
  colposo. conetta risposta giuJiziaria        e J" asso lu?ione Jclb    Cire lla dal reato suh   C)   in disscrtazionc
  perche ii fatto non sussiste. sia pure ai scnsi de! capovcrso Jelrati. 530 Jc! coJice Ji rito.
  Le stcssc argomentazioni. in uno alla mancata acquisizione Ji prova su cointcrcsscnzc ovvcro

  Ji,e rsi rapport i intcrpcrsonali . conscntono J i Jubitarc Jel concorso Jclla C irella negli altri rcati che
  le \ engono addebitati ai capi . \) c B) di ruhrica non essenJo stata raggi unta la prom. oltrc ii
  ragione, ole dubb io. che ii contributo ::ipprestato c1lla consumazione d i quellc conJoue s ia frullo
  cnnsapc\ ole Ji util ita ai coim putati Napo letano.          E appena   ii ca~o di aggiungcre in proposito che
  proprio ii particoL1re ti po di rappo rto che lega\'a la Cirella all" Ismecett incaricata Ji rnlta in rnlta
  Jelle -;ingole \Crifiche. cstcma alla pianta organica detrlstituto. come Jcl rcsto altri ispcttori.
  dctermina di per sc. a causa Jcl rneccanismn di rotazionc del personalc aJddto alle \·erifichc. chc lo
  stesso hendiciario ignornsse pre\'cntirnmcnte la persona incaricc1ta ncllo spcc ifico con la quale
  C\entualm cnte stringcre un patto o raggiungcre un accordo truffalJino non intcrfacciandosi sempre
  con lo stcsso ~oggetto. Ed ii che alimenta ii <lubbio che solo estcmporaneamente ed air insaputa
  Jdla C irella. ii ~fapoletano Giuseppe un ico intcressato aJ ottencre ii bcneficio 1·avesse
  :1ccompagnma sui luoghi regolari di\'crsi <la quel li risultanti sulla carta e che quinJi la Cirella avcssc
  \ is ionato eJlcttivamente siti diversi e rcgolari. Per altro n:rso le modaliti piullosto empirichc Je ll e
  , eri fiche I mancanza Ji strumentazione elettroniche e mappali antiquati nelr inJicazione particcllare
  Jei tcJTcni I alimcntano ii Jubbio in ordine alla consapevo leaa in capo all a Cirella. OnJe. a fronte <li
  tal i inceneue prnhatorie. corre tta ri sposta s i palesa. sempre ai sensi de! c:tp0\'crso Jel l" mt. 530
  c.p.p .. sentcnza asso lutoria con la formula per non avere commesso ii fatto.
  c,)uanto agl i a.Itri due imputali. , ·iceversa. non sono spendibili le mc<lesime consiJerazioni. csscndo
  cmcrso. al di la Ji ogn i rag ione\ole dubhi o. Jallc Jeposizione Jci testi csaminati                     {O     le cui
  J ic hi un.1Lioni ~ono ~late c.1cquisilc). chc m:ll c ci rcn~tunt:c J i 11..:rnpu c Ji lungo in conte~lnLiom: k

  c:cni lica?ion i in atti a lirma Jell a co imputata Cirella siano attlittc da cvidcnte falsita ideologica. , \I
  ,iguardo ~occorrnno. in particolare. le Jichiarazioni di tulte le personc csaminatc in i~truttoria chc
  i1h..'L1Ui\'ocamcntc. per un \Crso. hanno Ji sconosciuto le sottoscrizioni in culcc al lc richie:>tc di
  1dc'iio11c c. rcr a ltro \Crso. hanno c:;clu~o J i ct\erc rnlt i, ato a ~an \larzano le paniccl le di tc1Tcno
  inJ ic.lle in irnputa1ione o perchc      c1dt i \·;t\   ano altrn n pcrchc. aJJirittura. nun crano nclla lnro
  ,li·,r,nnihil iti c)11L111tn ctlla \Crs i<'nc dik11si\d dcll"crnirc 11ell"i11Ji\idu~l/ionc lklle particcllc ,1
                                                                                                                 , I
                                                                                                                 ,J.\   '
                                                                                                                    I
                                                              IIJ
Case 2:19-cv-00974-JS-GRB Document 14-14 Filed 07/05/19 Page 18 of 21 PageID #: 265


  nclrimmec.liatn contigui ti J i altri fonJi ,• rldl•\·J ,_.,. ;1k co!Li\'ali a pornoJoro San !\brz::mo. che se
 c1ccolta portercbbe al --raJso colposo.. c           ,j   ,:,1di ,1l! ci~:--.0luzio ne c1nchc degli impututi Napoletano. cssa
  11nn app::uc sostcnihi lc per ii diictto Ji 1:.:•i n:·,l, ., . ! ;,~uJrdo idonea a vincere qucl la Ji accusa non
  1·l)Ss·u1tro per la uniYoca utiliti conSt:l·;t:i.•1                    (h:          ·11irnput.ui Napolet~mo dalla ccrtificazionc di
  conforrniti . Per altro \'erso la attestata .'n:Ti~po,Hic11z1 dei tcrrcni ispezionuti dal c.t. Stn.nco no n
  ullontana gli imputati Nupoletano J alle ipotesi Ji ial~o in contestazione. dal momenta che. in
  po.rticolare ii Napoletano Giuseppe qualc l. t. ,Jc]l:J coopcr:1t:va Solania (cui aderivano i coltivatori )
  Ila accompagnato nclle ispezioni la Circ.:                 1.      !I chc -: ,,,,.:- ;t1: ,.on la pcrfctta conso.pevolezza che i Jati
  l'u rniti non rnrri spondessero all:l reale         !> l'; i    _7.;_ ·nc ,_· l:ttto        e;   di Jiritto t.lei Cone.Ji ispcz.ionati.   E appena
  ii c:.iso di osservare come ncssun 1:;,;                       h;\1     , ·:       '.;iu re:utivamentc illla posizione dell'imputato

  '-fopolctano Eugenio che. sebbene apr'".l ntcmc·ve pit1 t.lctilato ri spetto alla con<lotta <lei liglio
  \.,i useppc. quale responsabilc della so:.;;,~'-c1                    \L)i:•···,     u commcrciali zzare ii prouotto. ha concorso
  parimenti siccome kgule responsabik .i··Jl,;                            r: ' .i u;:i:1:w. c quin<li intcrcssato c consapcvole <li
                                                                                 1




  apportarc ii suo contributo alla succcssi\:\ at: ··. ita Ji conunercializzazione e quindi nei rcati
  ,:ontestati in concorso (nelle sue molte plici ton 1e anchc q uale rafforzamento t.lell' altrui progctto
                                                                                 1




  criminoso) con la consapevokzza J elle !r •sitf· pr,·,uppostc .
  . \ncora. non    e dub itabile la ravvisabiiit.J          icl i '1 po ~1· _., j Ji rcato in contestazionc per la natura pub bl ica
  Jei ccnificati e Ju loro cffi cacia !idefacente.
  ln definitiva si tratta di un ·ipotesi, 4uasi ) aradigm,:nica. di autoria mediata come prevista c.lall'at1. <t8
  c.p. c in cffctti i Napoletano, pur non r; .,.__,s!t'nJc:; .' uc1lifiche pubbl icistichc. inducendo in errore un
  ,,)ggctto clotato di c.letti potcri ccrti t ..~ ,, ,r ; cL•:i1 (J'Tono pienamente ncl fol so i<leo logico solo
  matcrialmente rcdatto t.lall'ispettore t ,~ 1f--.CEF-.T ·e11z~ che r assoluzione di quesfultima possa
  giovare ai predetti No.poletano. Per me·,.., scr:1pl' i'"' :;· Js:;ctva che non puo ncrnmcno accc<lersi alb
  Jiversa qual ilicazione come fal so in ce,1·f•c:!zic- 1;, in q, 1 ;11to la certificazione reJ atta dalla Circlb
  concorre al raggi ungimento di un obietti·: , ·~titu:.:>r:,;ie ,.foi )'ISMECERT. vale a Ji rc ii ribscio delb
                                                                 1




  cc:rtifica.zione di 4ualita. in Jefinitiva (' Ao cc i:~ riuto Jal suddetto funzion:.irio attesta ii risultato
  ,Jell a v is i ta s ui terreni e ha   r effe tto di c,· · ,s,: ;: tirc t;uc! risultato, ondc dcvc q ualiiica.rsi atto pubbl ico
  c   non ccrtificato amm inistrntivo .
  . \11c hc per i rcati t.li cui ai capi     A), B)   c 'J;          .-,,10 -~- ·,i     raggiunw la prom t.lel la penak responsabilita.
  ,d L.1 slreguu J ello slesso materiulc sor ·a e::.-.ur.: ::1ato . s,~nza chc pero possa essere pronunciata

  ,.,entcn,w di conJanna.
   1·:.1li riliev i si renJono. infatti. necessari ul lined; J arc: contczza delle ragioni Jclla dec isione assunta
  i~er i capi , \ l.   nI e   [)) che non puo non rr~·1iJc-:·•,                      1ttv   di unu sopraYwnuta causa cstinti\'a Jci re:.iti
  111cdcsimi Jcl la pt·cscrizione per gl i inq,i :,;:i t:               ',J:in•       c10.110 { iiuscppc e ;,Japoletano 1:,u;;,.;nio che e da
Case 2:19-cv-00974-JS-GRB Document 14-14 Filed 07/05/19 Page 19 of 21 PageID #: 266



  Jichiararc all"L''> ilo della Ji sami11a Jel 111crito ai lini J i esclmkn: la ncorre1ua Ji una dcl le
  cnnJi/ioni richie<,te dall'art. 129 secom.lo comma c.p.p. e quinJi per uJdi\-cnirc aJ una pronuncia
  ,1...,soluloria tH.:I merilo con una ddlc rurmule i\ i contemplate.
  L:J infatti partcnJo dalla Jata Ji acccrtamcnto. 2.2.07.2010 chc rapprcsenta ii die.\ a                     11uo.   c stante la
  natura c la rni sura Jelle pcna Jei del ilti Ji cui ai capi ;\). l3) e D). i pen iene alla J ata Jel
  2.2.0 1..20 18 (che rappresenta ii termine mass imo ordinario Ji prescri zionel cui dc\ono aggiungersi
  --.o ltanto ultcri ori 56 giorni per l"impeJimcnto per malaltia JeJotto all"uJienza 13.12.20 16 e sino
  all a nuova udien,a Jc! 7.02.2017 Lhc sposta la data massima di prescrizione al 18.03..2018. Non
  sono \ iccversa cumulabili gli ultcn ori term ini aggiunti\·i per i rim ii Jisposti giacche le udicnza
  lissatc in prosicguo su istanLc di rinvio ddle Ji Iese sono succcssi\ calla. Jata Ji maturazione de Ila
  prcscri,ione come inJicata per l" appunto al la Jata Jcl 18.03.2018. \1ndc de! tutto inile\ anti rispdto
  .ii processo cJ al Ll'mpo di prescrizione trattandosi di reati gia cstinti per la prescri1ione massima
  l1rmai maturata.
  ( 'nmc innanzi detto. alla strcgua Ji quanto emerge dagli atti. non ricorre alcuna dclle ipotcsi di cui
  ,ti la ccnnala J isposizione. Juven<losi rammcntare. per un \ erso. che. quanto alI" even Lua le
  sussisknD1 lki presupposti per a<l<livenire ad una pronuncia assolutoria, ha avuto modo di prccisare
  Lt Suprcma l'urte come. in presenza di una causa eslintirn dcl reato. « .. . l"obbligo de! gi udice di
  pronunciare sentcnza Ji assoluzione postula che le circostanze idonee a<l escludcre l' esistenza Jel
  lallo. la sua nlevanza pcnale o la non commissilJne Lid medesimo Ja parte dell" imputato. emergano

  Jagli atti in 1110Jo asso lutamente non contestahile. cosi chc la \alutaLione chc ii Ciudice deve
  compicrc al ri gunrdo appartenga pii'.1 al concctto Ji ··constata1ione··. nssia J i pcrcczionc ••ictu oculi"·.
  chc a qudla Ji ··apprczzamento-- » (\·. Cass .. S.U. pen .. sent. n. 35--1-90 Jcl 28.05.2009).
  Passando ora al trattamento sanzionatmio rer ii Jelitto s11h C). possono anzitutlo csserc conccssi aJ
  cntramhi i prcn;nuti. allo stato tuttora formalmentc incensurati. le circostanze attenunnti gcneri che
  in ragione dell a distrnLa tcmporalc degli                C\ en Li.   Jcl contegno processuale r col conscnso all · uti lizzo
  J cgli atti cJ acquisizionc di JichiaraLioniJ c dclla circostanza che ii proJotto era comunque i<loneo
  ,11consu1110 um a nu ( tant" c chc una pa11e c slata anchc c.lissequcstrnta come soprn ri ferito ).


  --.pccialc \1/h   l ·L   in ragionc dcl la q ualc \ i gc iI disposto normati \ o dl.'.gli artt. 69. comma -I-. e 63 c. p ..
  a mcnte Jc i quali none possibil c ii giudi1io di compara1ione. c quindi la ra\ \ isabilit:'l dell"ipolesi
  ,crnplicc di cui al primo comma J cll"art. ~79 cu. I in rilerirncnto t1 ll"a1i. -1-7(, en. I c. p.. sicche la
  liasc Ji calcll lo c lcl J n:iimctria dd la pcn,t , ·.t upcrata in ha-,c ,tlla san, iunc pre\ ista J ulia di :ipu:,i/ione
  1111r111ati ,:1C\llllcstalcl l ;1rl. ..p <)_C\ll11flla 2. C p. l.
Case 2:19-cv-00974-JS-GRB Document 14-14 Filed 07/05/19 Page 20 of 21 PageID #: 267



   Le \,tric ipotesi di L.1lso \·anno poi p,n t' i, c, •1 '.1nw.1/1011e tra <li lorn potendo ragione\olmente
   1-;_1v\·isarsi Llll      1111ic11111      de! disegno crimi,·,       <.i   .::u, • 1•,,t:T!!Li temporale (4 giorni) e finali stica delle
   <:•' ndnltc.
   ! n cnncreto. ai li.i lucc dci criteri di cui :•!: ·: =·                       : ;       ,· . ' . . .-.i11wsi      rcna cqua quella finale di anni due e
   1
       nesi due di reclu<;ione c iascuno. pren.'::i J.) a                               r :~a            ba~c quella minima di anni trc di reclusione.
   ridutla aJ a11 11 i due pi..!r le conccssc i:iro·st.:1:--c ,.l'. i-.:nuant1 .•cneriche prevalcnti c:d all "in/1itlo per la
  ,.!1scipl i11a dcl la u)iltinuazione.

   11 so!,, ~-.1,wo k w.110 Lugcn io, dc1tn !'e!,i r ; 1 · ,_                    " ' l' , : 1cl lc1            commissione cki lnlll ). ed in rag ione uella
  1' •~ 11"1 rn!lilta c dcil'c!klto detern:ntc f' · hFi:,: t~.:;r,re dcll a s0spensil)ne cnndizionale dclla pena. a
  :~rrni111 ,: cu11di 1.ioni di lcgge (art. 1fi~. c .r:, r, 1 ,_ ·, . c. p. ).

   ·-c~uc      l' X   i e(!e la conJanna dc i Napnlct               1:-.~, ,1, 11 c1 :~..;1H:11tu               Jel le spese processual i. Dd pari ~egue la

  conda1111u u! rismc imcnto dei danni in '..t.o,-.. : (H 1c w :)t:tuite parti ciYi] i da liquidarsi in separata
  .-;cdc. in ditetto di qualsi\'Oglia cn tcno lf dct•.'1w tna1.io11c. c: Jelle spese ~ostenute dall e stesse nella
  prcscnte fase. liquidate come da di,·10siti\·,:;. !'Jon \ i sono clementi per poler concedcrc
  pmn js;ionali.

  \'a i1wltre dicll iarat~ la falsitit de[lc                       ,J ,,:h1 J :a7· ,:-, ;                1   cc.;e dag!i imputati Napoletano all'ispettricc
  Cirella e d(.;i con:;cgueni i certili cati reJ <.1tti dal::.1 <"'<;sa ne1 giorni 19-22 lugl io 2010 enc va ordinata
  la cc1ncell az io1112 intt:gra lc nellc fom1c c 1 ,·i rn ,Ji                           •J!   lel!ge.
  '.'c1   infinc 1m.Jinata l;i contisca e la di stn :,,o nt                            n -· .'       r0 n11c e nei mod i di lcgge. J i quanto ancora in
  ;:;1udi1iulc :)cquc'.S lro.


                                                                                 P.<;.\1.


  ', i , I() !',Jrl. jJ ()_        t.OllllllU   2.   C. p . p ..




  Cire l la Amalia dai deli tti a lei uscrilli ai c.:oi 1\ ). I))                              t-:   D) per non <1vcr commcsso il fatto e dal dclitto

 1::;cmtole al capo C)                     pcrche il fatto non -··\       i ~:r .~ .

  \' i'.,ti gl, artl. 1.57 s:-; _c.p. c .531 c.p.p ..


 L:1 non tlo\er:,1 prriccdcre nei confrn nt1                       11   \'c1,,ol.-·: 1~< !:uEcn io e >~ upll lcw.nu liiuscppi.: m ordinc :.ii
                                                                                                     1




 ,·:ati l< ,ro n spctl: \ .imente ascri tti .ii c..1111 . ' l. Li I c ·_-l) pcrchc t:'.->lrnti per i11tcl\ enuta prescriLione .

        (j ~ ]j , lrlt. :_; ·~ ~   <.'   s:,5 C.p p ..
                                                                              Oi\'h i,t I :I
Case 2:19-cv-00974-JS-GRB Document 14-14 Filed 07/05/19 Page 21 of 21 PageID #: 268



                                                              Colpernli
  Jcl rc~ll() lorn ascn tto al capo <.') . uni licato solto ii \ incolo Jclla continuaLionc. c conccssc uJ
  cmramhi le ci rco~tanLc attcnuanti generic he. con giuJ izio J i pre\ alcnn sulla contcstata aggra\'ante.
                                                              Condanna
  ciascunn dei prcJctti alla pcna J i anni due e mesi due d i rcclusiune ..:J al pagamento ,k llc :-ipesc
  pn iccssual i.
  Pena suspcsa. a tcnn ini c con<lizioni Ji kgge. per ii solo Napo letano Eugenio.
  \" isto l'nrt. 537 c.p.p ..
                                                              Dichiara
  l,1 fa lsit.i dci ccrtiticati a lirma di Amal ia Ci rel la in data 19. 20. 2 1 c 22 luglio 20 10                  c   ne ord ina la
  e:.rncellazione ncl le l'orme c nei modi di legge no nc he la fal s it;1 Jelk firmc d i c ui al caro D) Jd la
  ruhrica.
  \' i'> ti d i art l. ) 38 c ss. c.p.p ..
                                                              Condanna
  '..Japo lcwno Lugcnio e Napoletano Ciiuscppc. in so liJo tru lorn. al risarcimcnto Jci Janni in fa\'ore
  dc lle costituitc pa11i ci\ iii. da liquiJarsi in scparata sc<lc. nonche alla rifusione in fa\'ore J elle
  111t.:d1:::,i1rn: Ji.:lk sp1:::,c J i costiluLio11e c Ji l"e::,a Jd la pn::-ient<.: la::,e cht: liquiJ a co111ple::,si,ame11Lt: in t
  1..500.00 r cr 1· A DOC' a1111m:ssa a p:.tlrocinio a s pcsc J ello s tato co n J ccrcto Jc! g.i.p. in scJe in Jat.:i.
  29.11. 20 I J. di cui euro 220 .00 per fase di stud io. euro 230.00 pe r lase introduttiva. euro 500.00 per

  lase istruttoria cJ euro o00.00 per l:.tse decisionale oltre 15° () cJ l\'a e Cpa come per legge ed ii m i
  ragamento r onc pronisoriamcnte a carico dell "Erario. sal\ a ri \·alsa. e<l in euro 2000.00 per
  ..: iascuna ddlc ultre Jue costituitc parti civili, di cui curo 250.00 per lase Ji stuJio. curo 250.00 per
  lisc introJutti\ a euro 500.00 fose istruttoria. ed euro 1.000.00 per fosc Jccisionale. i\·i compresa la
  rnaggiora1-ione per le riu pani. oltre iYa cpa c contri huto forlcttario nellc ri spettive misure Ji lcgge.
  Rigctta I' i::,wn,ra J i pro\\ isionale come a\ an;:a.ta.
  \ 'ic.,to l' ,trt.   2-1-0. com ma 2. c. p.
                                                               O nlina
  l,1 conli-.; c;J c la distn1zionc. nclle l<mne c 11ci mod i d i lcgge. di quanlo ancora tn giuJ iziale

  ,cqucstrn .
  '\rn.:cra lnler inrc. 1.:5.05.20 19

                               TRIBUNAlilliNOCERA INFERIORE                                         II Giudice
                                OEPOSITATO IN CANCELLERIA




                                      IL CANC
                                 Or.ssa IVANA

                                                                   11
